Exhibit 10.1

 

Execution Version

The indebtedness and securities evidenced hereby are subordinated in accordance
with and subject to the terms of that certain Subordination Agreement (as
amended, restated, supplemented or modified from time to time, the
“Subordination Agreement”), dated as of January 25, 2017, by and among Jackson
Investment Group, LLC, a Georgia limited liability company, (“Subordinated
Lender”), Staffing 360 Solutions, Inc., a Nevada corporation (“Parent”), certain
of the Parent’s subsidiaries party thereto and MidCap Funding X Trust, in its
capacity as agent (together with its affiliates and their respective successors
and assigns, “Senior Agent”) for the Senior Lenders (as defined in the
Subordination Agreement), and each holder and transferee of this instrument or
agreement, by its acceptance hereof, irrevocably agrees to be bound by the
provisions of the Subordination Agreement.

NOTE AND WARRANT PURCHASE AGREEMENT

Dated as of January 25, 2017

by and among

STAFFING 360 SOLUTIONS, INC.,
as the Company,

and

FARO RECRUITMENT AMERICA, INC.,

MONROE STAFFING SERVICES, LLC,

STAFFING 360 SOLUTIONS LIMITED,

LONGBRIDGE RECRUITMENT 360 LIMITED,

THE JM GROUP (IT RECRUITMENT) LIMITED,

PEOPLESERVE, INC.,

PEOPLESERVE PRS, INC.,

LIGHTHOUSE PLACEMENT SERVICES, INC., and

the other SUBSIDIARY GUARANTORS from time to time party hereto,


as the Subsidiary Guarantors,

and

Jackson Investment Group, LLC,
as the Purchaser

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Article 1.

DEFINITIONS

 

1

 

Section 1.1

Definitions

 

1

 

 

 

 

 

Article 2.

ISSUANCE AND PURCHASE OF SUBORDINATED NOTE AND WARRANT

 

18

 

Section 2.1

Purchase and Sale of Subordinated Note and Warrant

 

18

 

Section 2.2

Allocation of Purchase Price

 

18

 

Section 2.3

Interest on the Subordinated Note

 

19

 

Section 2.4

Maturity of Subordinated Note; Voluntary Prepayments; Funding Losses

 

19

 

 

 

 

 

Article 3.

OTHER PROVISIONS RELATING TO THE SUBORDINATED NOTE

 

20

 

Section 3.1

Making of Payments

 

20

 

Section 3.2

Increased Costs

 

20

 

Section 3.3

Tax Gross Up and Indemnity

 

20

 

Section 3.4

Default Rate of Interest

 

21

 

Section 3.5

Calculation of Interest

 

21

 

Section 3.6

Usury

 

21

 

 

 

 

 

Article 4.

GUARANTY

 

21

 

Section 4.1

The Guaranty

 

21

 

Section 4.2

Obligations Unconditional

 

21

 

Section 4.3

Reinstatement

 

22

 

Section 4.4

Certain Additional Waivers

 

22

 

Section 4.5

Remedies

 

22

 

Section 4.6

Guarantee of Payment; Continuing Guarantee

 

23

 

Section 4.7

Limitations on Guaranty

 

23

 

Section 4.8

Contribution

 

23

 

 

 

 

 

Article 5.

CONDITIONS PRECEDENT TO EFFECTIVE DATE AND THE CLOSING

 

24

 

Section 5.1

Effective Date Conditions

 

24

 

Section 5.2

Closing Conditions

 

27

 

 

 

 

 

Article 6.

REPRESENTATIONS AND WARRANTIES

 

29

 

Section 6.1

Representations and Warranties Generally

 

29

 

Section 6.2

Corporate Existence; Subsidiaries

 

29

 

Section 6.3

Organization and Governmental Authorization; No Contravention

 

29

 

Section 6.4

Binding Effect

 

29

 

Section 6.5

Capitalization

 

30

 

Section 6.6

Financial Information

 

30

 

Section 6.7

Litigation

 

30

 

Section 6.8

Ownership of Property

 

30

 

Section 6.9

No Default

 

30

 

Section 6.10

Labor Matters

 

31

 

Section 6.11

Regulated Entities

 

31

 

Section 6.12

[Reserved]

 

31

 

Section 6.13

Compliance With Laws; Anti-Terrorism Laws

 

31

 

Section 6.14

Taxes

 

31

 

Section 6.15

Compliance with ERISA

 

32

ii

--------------------------------------------------------------------------------

 

 

Section 6.16

Consummation of Transaction Documents; Brokers

 

32

 

Section 6.17

[Reserved]

 

32

 

Section 6.18

Material Contracts

 

33

 

Section 6.19

[Reserved]

 

33

 

Section 6.20

Intellectual Property

 

33

 

Section 6.21

Solvency

 

33

 

Section 6.22

Full Disclosure

 

33

 

Section 6.23

Interest Rate

 

34

 

Section 6.24

Subsidiaries

 

34

 

Section 6.25

[Reserved]

 

34

 

Section 6.26

Approvals

 

34

 

Section 6.27

Insurance

 

34

 

Section 6.28

Continuing Business of Company

 

34

 

Section 6.29

[Reserved]

 

34

 

Section 6.30

No General Solicitation

 

34

 

Section 6.31

Representations and Warranties of the Purchaser

 

35

 

 

 

 

 

Article 7.

AFFIRMATIVE COVENANTS

 

36

 

Section 7.1

Financial Statements and Other Reports

 

36

 

Section 7.2

Payment and Performance of Obligations

 

37

 

Section 7.3

Maintenance of Existence

 

38

 

Section 7.4

Maintenance of Property; Insurance

 

38

 

Section 7.5

Compliance with Laws and Material Contracts

 

38

 

Section 7.6

Inspection of Property, Books and Records

 

38

 

Section 7.7

Use of Proceeds

 

39

 

Section 7.8

[Reserved]

 

39

 

Section 7.9

Notices of Litigation and Defaults

 

39

 

Section 7.10

Further Assurances; Additional Guarantors

 

40

 

Section 7.11

[Reserved]

 

40

 

Section 7.12

Maintenance of Management

 

40

 

Section 7.13

[Reserved]

 

40

 

Section 7.14

Registration Rights; Indemnification

 

40

 

Section 7.15

Closing Commitment Fee

 

42

 

Section 7.16

Post-Closing Covenants

 

42

 

 

 

 

 

Article 8.

NEGATIVE COVENANTS AND FINANCIAL COVeNANTS

 

42

 

Section 8.1

Debt; Contingent Obligations

 

42

 

Section 8.2

Liens

 

43

 

Section 8.3

Restricted Distributions

 

43

 

Section 8.4

Restrictive Agreements

 

43

 

Section 8.5

Payments and Modifications of Subordinated Debt

 

43

 

Section 8.6

Consolidations, Mergers and Sales of Assets; Change in Control

 

43

 

Section 8.7

Purchase of Assets, Investments

 

44

 

Section 8.8

Transactions with Affiliates

 

44

 

Section 8.9

Modification of Organizational Documents

 

44

 

Section 8.10

Modification of Certain Agreements

 

44

 

Section 8.11

Conduct of Business

 

44

 

Section 8.12

Lease Payments

 

45

 

Section 8.13

Limitation on Sale and Leaseback Transactions

 

45

 

Section 8.14

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts

 

45

iii

--------------------------------------------------------------------------------

 

 

Section 8.15

Compliance with Anti-Terrorism Laws

 

45

 

Section 8.16

Sale or Discount of Receivables

 

45

 

Section 8.17

Financial Covenants

 

46

 

Section 8.18

Excluded Subsidiaries

 

48

 

 

 

 

 

Article 9.

EVENTS OF DEFAULT

 

48

 

Section 9.1

Events of Default

 

48

 

Section 9.2

Remedies on Default

 

50

 

 

 

 

 

Article 10.

MISCELLANEOUS

 

51

 

Section 10.1

Notices

 

51

 

Section 10.2

No Waiver

 

51

 

Section 10.3

Expenses

 

52

 

Section 10.4

Amendments, Etc

 

52

 

Section 10.5

Successors and Assigns

 

52

 

Section 10.6

Governing Law

 

53

 

Section 10.7

Survival of Representations and Warranties

 

53

 

Section 10.8

Severability

 

53

 

Section 10.9

Counterparts

 

53

 

Section 10.10

Set-Off

 

53

 

Section 10.11

Termination of Agreement

 

53

 

Section 10.12

Consent to Service of Process

 

53

 

Section 10.13

Waiver of Jury Trial

 

53

 

Section 10.14

Entire Agreement

 

54

 

Section 10.15

Publicity

 

54

 

Section 10.16

Subordination

 

54

 

Section 10.17

Further Assurances

 

54

 

Section 10.18

Subordination of Intercompany Indebtedness and Management Fees

 

54

 

Exhibits and Schedules

 

Exhibit A

-

Form of Subordinated Secured Note

Exhibit B

-

Form of Warrant

Exhibit C

-

Form of Compliance Certificate

Exhibit D

-

Financial Statements and Projections

Exhibit E

-

Acknowledgement and Reaffirmation Agreement

 

 

 

Schedule 6.2

-

Subsidiaries

Schedule 6.3

-

No Violation

Schedule 6.5

-

Capitalization

Schedule 6.7

-

Litigation

Schedule 6.16

-

Taxes

Schedule 6.16

-

Brokers Fees

Schedule 6.18

-

Material Contracts

Schedule 6.20

-

Intellectual Property

Schedule 6.24

-

Joint Ventures/Minority Equity Interests

Schedule 7.9

-

Disputes

Schedule 8.1

-

Existing Debt

Schedule 8.2

-

Permitted Liens

Schedule 8.7

-

Permitted Investments

iv

--------------------------------------------------------------------------------

 

Schedule 8.8

-

Transactions with Affiliates

Schedule 8.11

-

Conduct of Business

Schedule 8.14

-

Deposit Accounts/Securities Accounts

 

 

v

--------------------------------------------------------------------------------

 

NOTE AND WARRANT PURCHASE AGREEMENT

THIS NOTE AND WARRANT PURCHASE AGREEMENT, dated as of January 25, 2017, by and
among STAFFING 360 SOLUTIONS, INC., a Nevada corporation, as issuer of the
Subordinated Note and the Warrant (the “Company”), the Subsidiaries of the
Company listed on the signature pages hereto and any subsidiary added hereto
from time to time, as Subsidiary Guarantors, and Jackson Investment Group, LLC,
as the Purchaser.

WHEREAS, the Company has requested that the Purchaser (as defined below) make a
certain subordinated debt investment of Seven Million Four Hundred Thousand
Dollars ($7,400,000) in the Company in the form of a purchase of a Subordinated
Secured Note and a Warrant to purchase Common Stock of the Company, the proceeds
of which will be used by the Company to repay certain indebtedness of the
Company, for working capital and other purposes as specified in this Agreement;
and

WHEREAS, the Purchaser has agreed to make such subordinated debt investment on
the terms and subject to the conditions set forth herein, such investment to be
evidenced by a Subordinated Secured Note in the principal amount of Seven
Million Four Hundred Thousand Dollars ($7,400,000) issued by the Company in
addition to the Warrant issued by the Company as more fully described below.

NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

Article 1.

DEFINITIONS

Section 1.1 Definitions.  In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“ABN Amro Agreements for the Purchase of Debt” means, collectively, (a) that
certain Agreement for the Purchase of Debts, having a commencement date of
January 8, 2013, between ABN Amro Commercial Finance PLC and Longbridge
Recruitment 360 Limited (f/k/a Longbridge Recruitment (Technology Solutions)
Limited), (b) that certain Agreement for the Purchase of Debts, having a
commencement date of July 26, 2011, between Venture Finance PLC and Longbridge
Recruitment 360 Limited (f/k/a Longbridge Recruitment (Sales & Marketing)
Limited), (c) that certain Agreement for the Purchase of Debts, having a
commencement date of July 26, 2011, between Venture Finance PLC and Longbridge
Recruitment 360 Limited (f/k/a Longbridge Recruitment Technical Limited), (d)
that certain Agreement for the Purchase of Debts, having a commencement date of
July 26, 2011, between Venture Finance PLC and Longbridge Recruitment 360
Limited (f/k/a ASA Law Limited), and (e) that certain Loan Agreement dated as of
November 4, 2015 by and between The JM Group (IT Recruitment) Limited and ABN
AMRO Commercial Finance PLC, in each case, as amended, restated, supplemented or
otherwise modified from time to time.  

“Acknowledgment and Reaffirmation Agreement” means that certain Acknowledgement
and Reaffirmation Agreement dated as of the Closing Date, executed and delivered
by the Merger Entity to the Purchaser, in substantially the form of Exhibit E
hereto.

“Advance” has the meaning set forth in Section 2.1.

 

--------------------------------------------------------------------------------

 

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that the holding by the Purchaser of the Warrant (or the Equity Interests into
which such Warrant is converted) or the Commitment Fee Shares shall not be
deemed to constitute the Purchaser as an Affiliate of the Company hereunder. The
term “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Agreement” means this Note and Warrant Purchase Agreement, as the same may be
amended, restated, supplemented or modified from time to time in accordance with
the terms hereof.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to any of the Obligors or their respective Subsidiaries from time to
time concerning or relating to bribery or corruption, including without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended.

“Anti-Terrorism Laws” means any laws with respect to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001 (the “Executive Order”) and the PATRIOT Act.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators including, without limitation,
all Environmental Laws.

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Obligor of any asset.

“Bankruptcy Code” means The Bankruptcy Code of 1978, as amended and in effect
from time to time (11 U.S.C. § 101 et seq.). Section references to the
Bankruptcy Code are to the Bankruptcy Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Bankruptcy Code, amendatory
thereof, supplemental thereto or substituted therefor.

“Blocked Person” means any Person that is a blocked person described in Section
1 of the Executive Order.

“Business Day” means any day on which commercial banks located in New York, New
York are required or permitted by law to be open for the purpose of conducting a
commercial banking business other than a Saturday or Sunday.

“Change in Control” means any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of the
Company (or other securities convertible into such voting stock) representing
40% or more of the combined voting power of all voting stock of the Company or
(b) the Company ceases to own, directly or indirectly, 100% of the capital stock
of any of the Guarantors, except in connection with any merger or consolidation
in respect of any Guarantor expressly permitted under Section 8.6; or (c) the
occurrence of any “Change of Control”, “Change in Control”, or terms of similar
import under any document or instrument governing or relating to Debt of or
equity in such Person. As used herein, “beneficial ownership” shall have the

2

--------------------------------------------------------------------------------

 

meaning provided in Rule 13d-3 of the Securities and Exchange Commission under
the Securities Exchange Act of 1934.

“Closing” shall mean the closing of the purchase and sale of the Subordinated
Note and the Warrant, and the payment of the Purchase Price therefor, as
contemplated by this Agreement and the other Transaction Documents.

“Closing Date” shall mean the date upon which all conditions in Section 5.2 have
been satisfied (or waived in writing by Purchaser in its sole discretion) and
the Closing has occurred.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all of the property and assets of the Obligors now or
hereafter securing the Obligations pursuant to the Security Agreement, the
Pledge Agreement, the Intellectual Property Security Agreements and the other
Security Documents.

“Commitment Fee Shares” has the meaning set forth in Section 7.15.

“Common Stock” means the Company’s common stock, par value $0.00001 per share.

“Company” has the meaning set forth in the introductory paragraph hereof and
shall include the Company’s successors and permitted assigns.  On and after the
effective time of the consummation of the Reincorporation, all references herein
to the “Company” shall be deemed to refer to the Merger Entity as successor to
the Company, except in the case of any representations or warranties or other
provisions herein where the context is intended to refer to periods prior to the
effective date of the Reincorporation.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of the Company, appropriately completed and substantially in the form of
Exhibit C hereto.

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of the Purchaser (or any other Person, as
the context may require hereunder) in its consolidated financial statements if
such statements were prepared as of such date.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable; (d)
to make take-or-pay or similar payments if required regardless of nonperformance
by any other party or parties to an agreement; or (e) for any obligations of
another Person pursuant to any Guarantee or pursuant to any agreement to
purchase, repurchase or otherwise acquire any obligation or any property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to preserve the solvency, financial condition or level of
income of another Person. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so Guaranteed or

3

--------------------------------------------------------------------------------

 

otherwise supported or, if not a fixed and determinable amount, the maximum
amount so Guaranteed or otherwise supported.

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Obligor, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h)  profit sharing
arrangements, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature of such Person arising out of purchase and
sale contracts, (i) all Debt of others Guaranteed by such Person, (j)
off-balance sheet liabilities and/or Pension Plan or Multiemployer Plan
liabilities of such Person, (k) obligations arising under non-compete
agreements, and (l) obligations arising under bonus, deferred compensation,
incentive compensation or similar arrangements, other than those arising in the
Ordinary Course of Business. Without duplication of any of the foregoing, Debt
of Obligors as of any date of determination shall include the outstanding
principal amount of the Subordinated Note.

“Default” shall mean any event that, with notice or lapse of time or both, would
constitute an Event of Default.

“Deposit Account Control Agreement” shall mean any deposit account control
agreement entered into on or after the Closing Date by the applicable depository
bank, the applicable Obligor, and the Purchaser, as may be amended, restated,
supplemented or otherwise modified from time to time.

“Designated Person” means (a) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order; (b) a Person owned
or controlled by, or acting for or on behalf of, any Person that is listed in
the annex to, or is otherwise subject to the provisions of, the Executive Order;
(c) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; (d) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order; or (e) a Person that is named as a “specially designated
national and blocked person” on the most current list published by OFAC at its
official website or any replacement website or other replacement official
publication of such list.

“Dollar” and the sign “$” shall mean the lawful money of the United States of
America.

“Domestic Guarantors” means the Domestic Subsidiaries that are Guarantors.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.

“Effective Date” means the date on which the conditions specified in Section 5.1
are satisfied (or waived in writing by the Purchaser in its sole discretion).

4

--------------------------------------------------------------------------------

 

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Obligor and relate
to hazardous materials.

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA as in effect at the date of
this Agreement and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Obligor
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Obligor or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five (5)
years, or by reason of being deemed to be a contributing sponsor under Section
4069 of ERISA.

“Event of Default” means any of the events specified in Section 9.1.

“Excluded Subsidiaries” means, collectively, Control Solutions International
Inc., a Florida corporation, and Canada Control Solutions International, Inc., a
company organized under the laws of British Columbia.

“Executive Order” has the meaning specified in the definition of Anti-Terrorism
Laws.

“Existing Senior Secured Debt Documents” means, collectively, (a) the Existing
Senior Secured ABL Credit Agreements, and (b) any promissory notes or other
instruments, guarantees, security agreements, pledge agreements, mortgages or
other documents or agreements evidencing, guaranteeing or securing the
obligations of any Obligors under any of the Senior Secured ABL Credit
Agreements.

“Existing Senior Secured ABL Credit Agreements” means, collectively, (a) the
MidCap ABL Credit Agreement, (b) ABN Amro Agreements for the Purchase of Debt,
and (c) the Sterling Facility Agreement, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

“Fiscal Month” means, with respect each Fiscal Year of the Company and each of
its Consolidated Subsidiaries, each of twelve non-calendar fiscal month, with
fiscal months 1, 2, 4, 5, 7,8, 10

5

--------------------------------------------------------------------------------

 

and 11 consisting of four consecutive weeks and with fiscal months 3, 6, 9 and
12 consisting of five consecutive weeks.

“Fiscal Quarter” means, with respect each Fiscal Year of the Company and each of
its Consolidated Subsidiaries, each of the four three-Fiscal Month periods with
the first Fiscal Quarter consisting of Fiscal Months 1, 2 and 3, the second
Fiscal Quarter consisting of Fiscal Months 4, 5 and 6, the third Fiscal Quarter
consisting of Fiscal Months 7, 8, and 9 and the fourth Fiscal Quarter consisting
of Fiscal Months 10, 11 and 12.

“Fiscal Year” means with respect to the Company and each of its Consolidated
Subsidiaries, a fiscal year ending on the last Saturday in May and consisting of
twelve (12) Fiscal Months; provided, that upon the delivery of (i) thirty (30)
days’ prior written notice to the Purchaser (or such shorter time period as
determined by the Purchaser in its reasonable discretion) and (ii) such
information and documentation reasonably requested by the Purchaser, the Company
may change its Fiscal Year to December 31st.

“Foreign Guarantors” shall mean, collectively, (a) each of the direct and
indirect Foreign Subsidiaries of the Company party hereto (other than any
Excluded Subsidiary that is a Foreign Subsidiary), and (b) any direct or
indirect Foreign Subsidiary of the Company that now or hereafter becomes joined
as a Guarantor hereunder or executes a guaranty in favor of the Purchaser in
connection with the transactions contemplated by this Agreement and the other
Note Documents.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.  

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or any successor authority) that are
applicable to the circumstances as of the date of determination, consistently
applied and maintained through the periods indicated.

“Global Intercompany Note” means the Global Intercompany Note, dated as of even
date herewith, by and among the payors (as identified therein) and the payees
(as identified therein), as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Governmental Authority” shall mean the government of the United States, any
foreign country or any multinational authority, or any state, commonwealth,
protectorate or political subdivision thereof, and any entity, body or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including the Pension Benefit Guaranty
Corporation and other quasi-governmental entities established to perform such
functions.

“Guarantors” shall mean, collectively, (i) the Subsidiary Guarantors, and (ii)
each other Person, if any, that now or hereafter executes a guaranty in favor of
the Purchaser in connection with the transactions contemplated by this Agreement
and the other Note Documents.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or (b)
entered into for the purpose of assuring in any other manner the obligee of such
Debt or

6

--------------------------------------------------------------------------------

 

other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part), provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Hillair Note” means that certain 8% Senior Secured Convertible Debenture
originally due April 1, 2017 (issued on July 8, 2015) in the original principal
amount of $3,920,000 made in favor of Hillair Capital Management, as amended
pursuant to that certain First Amendment to Securities Purchase Agreements and
8% Senior Secured Convertible Debentures, dated as of January 1, 2017, and as
further amended, supplemented, restated or modified prior to the Closing Date.

“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifies and, to the extent permitted under applicable law,
any applications therefore, whether registered or not, and the goodwill of the
business of such Person connected with and symbolized thereby, copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefore, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.

“Intellectual Property Security Agreements” means, collectively, each
Intellectual Property Security Agreement entered into by any Obligors in favor
of the Purchaser as security for the Obligations, as may be amended, restated,
supplemented or otherwise modified from time to time.

“Interest Conversion Shares” has the meaning specified in Section 2.3(b).

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise. The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Transaction, any Obligor shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, (a) a material
adverse change in, or a material adverse effect upon, any of (i) the financial
condition, operations, business or properties of the Obligors, taken as a whole,
(ii) the rights and remedies of the Purchaser under any of the Transaction
Documents or the ability of the Purchaser to enforce the Obligations or realize
upon the

7

--------------------------------------------------------------------------------

 

Collateral, or the ability of the Obligors to perform any of their obligations
under any Transaction Document, (iii) the legality, validity or enforceability
of any Transaction Document, (iv) the existence, perfection or priority of any
security interest granted in any Note Document, (v) the value of any material
Collateral; or (b) the imposition of a fine against or the creation of any
liability of any Obligor to any Governmental Authority in excess of $200,000
which is not satisfied or discharged in full within thirty (30) days after the
imposition thereof.

“Material Contract” shall have the meaning set forth in Section 6.18 hereof.

“Maturity Date” shall mean July 25, 2018, or such earlier date upon the
acceleration thereof pursuant to Section 9.2 hereof.

“Merger Entity” has the meaning set forth in the definition of Reincorporation
and shall include the Merger Entity’s successors and permitted assigns.

“MidCap ABL Credit Agreement” means that certain Credit and Security Agreement
dated as of April 8, 2015, by and among PeopleServe, Inc., PeopleServe PRS,
Inc., Faro Recruitment America, Inc., Lighthouse Placement Services, Inc., and
Monroe Staffing Services, LLC, as borrowers, any additional borrowers from time
to time party thereto, the Company, MidCap Funding X Trust (as successor by
assignment to MidCap Financial Trust), as administrative agent and a lender, and
the financial institutions or other entities from time to time party thereto as
lenders, providing for revolving and term loan credit facilities to the
borrowers thereunder, as amended, restated, supplemented or otherwise modified
from time to time.

“MidCap Intercreditor Agreement” means that certain Subordination Agreement,
dated as of the date hereof, among the Purchaser, the MidCap Senior Agent, the
Company and the Domestic Guarantors party thereto, as amended, restated,
supplemented or otherwise modified from time to time.

“MidCap Senior Agent” means, collectively, MidCap Funding X Trust (as successor
by assignment to MidCap Financial Trust) in its capacity as administrative agent
under the MidCap ABL Credit Agreement, together with its successors and assigns
in such capacity.

“Multiemployer Plan” means “Multiemployer Plan” means a multiemployer plan
within the meaning of Section 4001(a)(3) of ERISA to which any Obligor or any
other member of the Controlled Group (or any Person who in the last five years
was a member of the Controlled Group) is making or accruing an obligation to
make contributions or has within the preceding five plan years (as determined on
the applicable date of determination) made contributions.

“Note Documents” shall mean, collectively, each of the Transaction Documents
(other than the Warrant Documents), in each case either as originally executed
or as the same may from time to time be supplemented, modified, amended,
restated, extended or supplanted.

“Obligations” shall mean all present and future debt, liabilities and
obligations of the Company owing to the Purchaser, or any Person entitled to
indemnification hereunder, or any of their respective successors, permitted
transferees or permitted assigns, arising under or in connection with this
Agreement, the Subordinated Note or any other Note Document.

“Obligors” means, collectively, the Company and the Subsidiary Guarantors.

“OFAC” means the U.S. Treasury Department Office of Foreign Assets Control.

8

--------------------------------------------------------------------------------

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Obligor, the ordinary course of business of such Obligor, as conducted by such
Obligor in a manner consistent in all material respects with past practices.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), including any and
all stockholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.

“Pay Proceeds Letter” means that certain Pay Proceeds Letter, dated the Closing
Date, executed by the Company and addressed to the Purchaser.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of a Obligor required under all applicable laws and required for
such Obligor in order to carry on its business as now conducted.

“Permitted Acquisition Other Debt” means Debt, incurred by a Person that is not
an Obligor but that is Subsidiary of an Obligor, in connection with a
Permitted  Acquisition.

“Permitted Acquisitions” means (a) those other acquisitions as the Purchaser and
Company may mutually agree upon in writing from time to time, (b) Permitted
Foreign Acquisitions and (c) Permitted Domestic Acquisitions; provided that, in
respect of the foregoing clauses (b) and (c), (i) immediately prior to the
consummation of such acquisition, no Default or Event of Default then exists or
would result therefrom, (ii) with respect to each such acquisition, prior to the
closing thereof, the Purchaser has received pro forma financial statements, and
(iii) with respect to each such acquisition, Obligors shall be in compliance on
a pro forma trailing twelve month basis with the Total Leverage Ratio covenant
and each of the other financial covenants in Section 8.17, and the Purchaser
shall have received a certificate from a Responsible Officer of the Company,
dated the consummation date of such acquisition, certifying and demonstrating
that (A) after giving effect to such acquisition (and taking into account any
and all Debt incurred, issued or assumed by any Obligor or Subsidiary thereof in
connection therewith, and any continuing Debt of any target entity being
acquired in connection therewith, including, without limitation, any Debt of the
type described under clauses (m) through (p), inclusive, of the definition of
Permitted Debt), the Obligors are in compliance on a pro forma trailing twelve
month basis with the Total Leverage Ratio covenant and each other financial
covenant in Section 8.17, and (B) no Default or Event of Default exists as of
such date or would result after giving effect to such acquisition.

“Permitted Asset Dispositions” means the following Asset Dispositions: (a)
dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Obligor determines in good faith is no longer used
or useful in the business of such Obligor; provided, however, that at the time
of such Asset Disposition, no Default or Event of Default exists or would result
from such Asset Disposition, (b) Asset Dispositions permitted pursuant to
Section 8.16, and (c) dispositions approved by the Purchaser.

9

--------------------------------------------------------------------------------

 

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Obligor or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Obligor; provided,
however, that (a) compliance with the obligation that is the subject of such
contest is effectively stayed during such challenge; (b) such Obligor’s and its
Subsidiaries’ title to, and its right to use, the Collateral is not adversely
affected thereby and the Purchaser’s Lien and priority on the Collateral are not
adversely affected, altered or impaired thereby; (c) Company has given prior
written notice to the Purchaser of an Obligor’s or its Subsidiary’s intent to so
contest the obligation; (d) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by such Obligor or its Subsidiaries; (e) the Company has given the
Purchaser notice of the commencement of such contest and upon request by the
Purchaser, from time to time, notice of the status of such contest by the
applicable Obligors and/or confirmation of the continuing satisfaction of this
definition; and (f) upon a final determination of such contest, such Obligor and
its Subsidiaries shall promptly comply with the requirements thereof.

“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Note Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 8.1 (including any refinancings, extensions, increases
or amendments to the indebtedness underlying such Contingent Obligations to the
extent constituting (i) Refinancing Debt or (ii) extensions of the maturity
thereof without any other change in terms); (d) Contingent Obligations incurred
in the Ordinary Course of Business with respect to surety and appeal bonds,
performance bonds and other similar obligations not to exceed $250,000 in the
aggregate at any time outstanding; (f) Contingent Obligations arising under
indemnity agreements with title insurers to cause such title insurers to issue
to the Purchaser mortgagee title insurance policies; (g) Contingent Obligations
arising with respect to customary indemnification obligations in favor of
purchasers in connection with dispositions of personal property assets permitted
under Section 8.6; (h) [Reserved]; (i) so long as there exists no Event of
Default both immediately before and immediately after giving effect to any such
transaction, Contingent Obligations existing or arising under any Swap Contract,
provided, however, that such obligations are (or were) entered into by an
Obligor or an Affiliate in the Ordinary Course of Business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person and not for
purposes of speculation; and (j) other Contingent Obligations not permitted by
clauses (a) through (i) above, not to exceed $250,000 in the aggregate at any
time outstanding.

“Permitted Debt” means: (a) the Obligors’ Debt to the Purchaser under this
Agreement and the other Note Documents; (b) Debt incurred as a result of
endorsing negotiable instruments received in the Ordinary Course of Business;
(c) purchase money Debt not to exceed $1,000,000 at any time (whether in the
form of a loan or a lease) used solely to acquire equipment used in the Ordinary
Course of Business and secured only by such equipment; (d) Debt existing, or
contemplated on the date of this Agreement and described on Schedule 8.1
(including any refinancings, extensions, increases or amendments to the
indebtedness underlying such Debt to the extent constituting (i) Refinancing
Debt or (ii) extensions of the maturity thereof without any other change in
terms); (e) so long as there exists no Event of Default both immediately before
and immediately after giving effect to any such transaction, Debt existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by any Obligor or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation; (f) Debt in the
form of insurance premiums financed through the applicable insurance company;
(g) trade accounts payable arising and paid on a timely basis

10

--------------------------------------------------------------------------------

 

and in the Ordinary Course of Business; (h) Debt (other than Debt for borrowed
money) that is a Permitted Intercompany Transaction; (i) Subordinated Debt and
any Subordinated Debt Permitted Refinancing with respect thereto; (j) Debt
pursuant to the Existing Senior Secured Debt Documents, provided that the
principal amount of such Debt does not at any time exceed the facility limits
set forth in such Existing Senior Secured Debt Documents as in effect on the
date hereof (without giving effect to any accordion or similar options to
increase said facility limits) and otherwise does not violate the financial
covenants set forth in Section 8.17, and in the case of any Debt incurred under
the MidCap Credit Agreement, the principal amount does not exceed the “Senior
Debt Cap” as such term is defined in the MidCap Intercreditor Agreement; (k)
unsecured intercompany Debt between any Obligors; (l) unsecured intercompany
Debt owing from any Obligor to any Foreign Subsidiary or Excluded Subsidiary,
provided such Debt is at all times on and after the Closing Date subordinated to
the Obligations pursuant to a subordination agreement satisfactory to Purchaser;
(m) Permitted Acquisition Other Debt that is incurred in connection with the
consummation of one or more Permitted Acquisitions, provided that (i) no Default
or Event of Default exists or would result therefrom, (ii) Obligors shall be in
compliance on a pro forma trailing twelve month basis with the Total Leverage
Ratio covenant and each of the other financial covenants in Section 8.17 after
giving effect to such Debt, and the Purchaser shall have received a certificate
from a Responsible Officer of the Company demonstrating such compliance in form
and with the accompanying detail as described in clause (iii) of the definition
of Permitted Acquisition, and (iii) the principal amount of such Debt may not be
repaid prior to the repayment in full of the Obligations except in the case of
such repayments thereof that, together with any repayments of the principal
amount of any Debt incurred pursuant to clauses (n) and (o) of this definition
prior to the payment in full of the Obligations, do not exceed an amount equal
to $3,000,000 (less the amount of any Series A Catch-up Payment made on or after
the Effective Date) in the aggregate; (n) unsecured Debt of any Person that
becomes a Subsidiary after the Closing Date in connection with any Permitted
Acquisition; provided that (i) such Debt exists at the time such Person becomes
a Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, (ii) no Default or Event of Default exists or
would result therefrom, (iii) Obligors shall be in compliance on a pro forma
trailing twelve month basis with the Total Leverage Ratio covenant and each of
the other financial covenants in Section 8.17 after giving effect to such Debt,
and the Purchaser shall have received a certificate from a Responsible Officer
of the Company demonstrating such compliance in form and with the accompanying
detail as described in clause (iii) of the definition of Permitted Acquisition,
(iv) such Debt is at all times on and after the Closing Date subordinated to the
Obligations on terms satisfactory to the Purchaser, and (v) the principal amount
of such Debt may not be repaid prior to the repayment in full of the
Obligations, except in the case of such repayments thereof that, together with
any repayments of the principal amount of any Debt incurred pursuant to clauses
(m) and (o) of this definition prior to the payment in full of the Obligations,
do not exceed an amount equal to $3,000,000 (less the amount of any Series A
Catch-up Payment made on or after the Effective Date) in the aggregate; (o)
unsecured Debt owing to sellers of assets or Equity Interests that is incurred
in connection with the consummation of one or more Permitted Acquisitions so
long as (i) such Debt is subordinated is at all times on and after the Closing
Date subordinated to the Obligations on terms satisfactory to the Purchaser,
(ii) no Default or Event of Default exists or would result therefrom, (iii)
Obligors shall be in compliance on a pro forma trailing twelve month basis with
the Total Leverage Ratio covenant and each of the other financial covenants in
Section 8.17 after giving effect to such Debt, and the Purchaser shall have
received a certificate from a Responsible Officer of the Company demonstrating
such compliance in form and with the accompanying detail as described in clause
(iii) of the definition of Permitted Acquisition, and (iv) the principal amount
of such Debt may not be repaid prior to the repayment in full of the Obligations
except in the case of such repayments thereof that, together with any repayments
of the principal amount of any Debt incurred pursuant to clauses (m) and (n) of
this definition prior to the payment in full of the Obligations, do not exceed
an amount equal to $3,000,000 (less the amount of any Series A Catch-up Payment
made on or after the Effective Date) in the aggregate; (p) secured Debt of a
target entity acquired in connection with a Permitted Acquisition, provided that
(i) such Debt is incurred pursuant to an asset based working capital facility
(“ABL

11

--------------------------------------------------------------------------------

 

Facility”) provided by a bank or other financial institution to such target
entity and existing at the time such target entity was acquired and which ABL
Facility continues following such Permitted Acquisition, (ii) the facility
amount of such ABL Facility and the advance rates and eligibility requirements
under such ABL Facility are not modified following the date of such Permitted
Acquisition or in contemplation thereof in a manner which results in an increase
in borrowing availability thereunder, (iii) neither the Company nor any other
Obligor (other than the target entity) shall be liable, directly or indirectly,
for any such Debt or other obligations and liabilities under such ABL Facility,
(iv) no assets of the Company or any other Obligor (other than the target
entity) shall be subject to any Liens or otherwise be used to secure, repay,
guarantee or otherwise provide credit support for such ABL Facility or any such
Debt or other obligations and liabilities under such ABL Facility, (v) no
Default or Event of Default exists or would result therefrom, (vi) Obligors
shall be in compliance on a pro forma trailing twelve month basis with the Total
Leverage Ratio covenant and each of the other financial covenants in Section
8.17 after giving effect to such Debt, and the Purchaser shall have received a
certificate from a Responsible Officer of the Company demonstrating such
compliance in form and with the accompanying detail as described in clause (iii)
of the definition of Permitted Acquisition, and (vii) the repayment of such ABL
Facility shall be made solely from the cash flow of the target entity so
acquired or, in the case of any default thereunder, solely from the cash flow
and other assets of the target entity so acquired, and (q) Refinancing Debt.

“Permitted Distributions” means the following Restricted Distributions:
(a)  dividends payable solely in common stock and preferred stock; (b)
repurchases of stock from individuals who were, but are no longer, employees,
directors or consultants pursuant to stock purchase agreements entered as part
of their compensation so long as an Event of Default does not exist at the time
of such repurchase and would not exist after giving effect to such repurchase,
provided, however, that such repurchases do not exceed $250,000 in the aggregate
per Fiscal Year; (c) dividends or distributions paid to an Obligor’s
stockholder(s) or member(s) solely to the extent and at the times necessary for
such stockholder(s) or member(s) to pay its or their respective federal (and, if
applicable, state) income taxes arising from such stockholder(s)’ or member(s)’
respective allocable shares of such Obligor’s income that are taxable directly
to such stockholder(s) or member(s); (d) dividends, distributions, management
fees or other fees or compensation from an Obligor or a Subsidiary of an Obligor
to an Obligor; (e) dividends and distributions that are Permitted Intercompany
Transactions so long as no Event of Default exists at the time thereof or would
result therefrom, and (f) in respect of the Series A Preferred Stock of the
Company, provided that the aggregate monthly amount of all such Series A
Preferred Stock dividends shall not exceed $17,000 (excluding any catch-up
payment amount in respect of the delinquent dividend payments currently
outstanding as of the Effective Date in an aggregate amount not to exceed
$400,000; the payment of any such catch-up amount being referred to herein as
the “Series A Catch-up Payment”) and at the time of the making of such dividend
no Event of Default shall exist or would result therefrom.

“Permitted Domestic Acquisitions” means the collective reference to each
acquisition by the Company directly or indirectly by new wholly-owned direct or
indirect Subsidiaries, (a) of substantially all of the assets, or all of the
capital stock, of a Person in the line of business in which the Obligors are
engaged on the Effective Date or that is incidental thereto and (b) involving
assets and operations domiciled inside of the United States.

“Permitted Foreign Acquisitions” means the collective reference to each
acquisition by the Company directly or indirectly by new wholly-owned direct or
indirect Subsidiaries, (a) of substantially all of the assets, or all of the
capital stock, of a Person in the line of business in which the Obligors are
engaged on the Closing Date or that is incidental thereto and (b) involving
assets and operations domiciled outside of the United States.

“Permitted Intercompany Transaction” has the meaning set forth in Section 8.8.

12

--------------------------------------------------------------------------------

 

“Permitted Investments” means: (a) Investments shown on Schedule 8.7 and
existing on the Effective Date; (b) cash and cash equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business; (d)
Investments consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the Ordinary Course of Business, and (ii)
loans to employees, officers or directors relating to the purchase of equity
securities of Obligors pursuant to employee stock purchase plans or agreements
approved by such Obligors’ Board of Directors (or other governing body), but the
aggregate of all such loans outstanding may not exceed $250,000 at any time; (e)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business; (f) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not Affiliates, in the Ordinary Course of Business,
provided, however, that this subpart (f) shall not apply to Investments of
Obligors in any Subsidiary; (g) Investments consisting of deposit accounts in
which the Purchaser has received a Deposit Account Control Agreement; (h)
Investments by any Obligor in any other Obligor that is not a Foreign
Subsidiary; (i) Investments made by Obligor in any other Obligor that is a
Foreign Subsidiary in connection with Permitted Acquisitions, provided that the
aggregate of all such Investments, together with the outstanding principal
amount of all Permitted Acquisition Other Debt, may not at any time exceed
$1,000,000; (j) Permitted Acquisitions; and (k) other Investments in an amount
not exceeding $250,000 in the aggregate.

“Permitted Liens” means: (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to
an Obligor’s employees, if any; (b) deposits or pledges of cash to secure bids,
tenders, contracts (other than contracts for the payment of money or the
deferred purchase price of property or services), leases, statutory obligations,
surety and appeal bonds and other obligations of like nature arising in the
Ordinary Course of Business; (c) carrier’s, warehousemen’s, mechanic’s,
workmen’s, materialmen’s or other like Liens on Collateral arising in the
Ordinary Course of Business with respect to obligations which are not due, or
which are being contested pursuant to a Permitted Contest; (d) Liens on
Collateral for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest; (e)
attachments, appeal bonds, judgments and other similar Liens on Collateral, for
sums not exceeding $250,000 in the aggregate arising in connection with court
proceedings; provided, however, that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are the subject of a
Permitted Contest; (f) [reserved]; (g) Liens and encumbrances in favor of the
Purchaser under the Transaction Documents; (h) Liens on Collateral existing on
the date hereof and set forth on Schedule 8.2 (other than items otherwise
expressly set forth in this definition; (i) Liens on the Collateral in respect
of the Existing Senior Secured Debt Documents securing the obligations of the
Company and the Subsidiaries party thereto; provided that the principal amount
of such Debt does not at any time exceed the facility limits set forth in such
Existing Senior Secured Debt Documents as in effect on the date hereof (without
giving effect to any accordion or similar options to increase said facility
limits) and otherwise does not violate the financial covenants set forth in
Section 8.17, and in the case of any Debt incurred under the MidCap ABL Credit
Agreement, the principal amount does not exceed the “Senior Debt Cap” as such
term is defined in the MidCap Intercreditor Agreement; (j) Liens on the property
of a Foreign Subsidiary, which Liens secure only Permitted Acquisition Other
Debt not to exceed $1,000,000 in the aggregate at any time; (k) Liens on
Refinancing Debt permitted hereunder to the extent and only to the extent that
the original Debt being so refinanced was secured by a Permitted Lien; (l) any
Lien on any equipment securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided, however, that such Lien attaches
concurrently with or within twenty (20) days after the acquisition thereof; and
(m) Liens securing Debt permitted to be incurred under clause (p) of the
definition of Permitted Debt, provided that such Liens do not at any time extend
to any assets of the Company or any other Obligor (other than the target entity

13

--------------------------------------------------------------------------------

 

which is being acquired and which is party to the applicable ABL Facility
described in clause (p) of the definition of Permitted Debt).

“Permitted Modifications” means (a) such amendments or other modifications to an
Obligor’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to the Purchaser within
thirty (30) days after such amendments or modifications have become effective,
and (b) such amendments or modifications to an Obligor’s or Subsidiary’s
Organizational Documents (other than those involving a change in the name of an
Obligor or Subsidiary or involving a reorganization of a Obligor or Subsidiary
under the laws of a different jurisdiction) that would not adversely affect the
rights and interests of the Purchaser and fully disclosed to the Purchaser
within thirty (30) days after such amendments or modifications have become
effective.

“Person” shall mean an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated association, or other entity,
or a government or any political subdivision or agency thereof.

“Pledge Agreement” means that certain Pledge Agreement, dated of even date
herewith, by and among the Company, the Domestic Subsidiaries party thereto and
the Purchaser, as may be amended, restated, supplemented or otherwise modified
from time to time.

“Post-Closing Letter Agreement” means that certain Post-Closing Letter
Agreement, dated the Effective Date, between Purchaser and the Company.

“Principal Office” means the office of the Purchaser at the address as specified
in Section 10.1.

“Purchase Price” has the meaning set forth in Section 2.1.

“Purchaser” means Jackson Investment Group, LLC, together with its successors
and assigns and including, without limitation, any Transferee.

“Refinancing Debt” means Debt which represents extensions, renewals, refinancing
or replacements of any Debt described in clauses (c), (d), (j), (n), or (p) in
the definition of “Permitted Debt” hereunder (such Debt being referred to herein
as the “Original Debt”); provided, that (i) such Refinancing Debt does not
increase the principal amount of the Original Debt (except by an amount equal to
unpaid accrued interest and premium thereon, plus original issue discount and
upfront fees plus other fees and expenses reasonably incurred in connection with
such extensions, renewals, refinancing or replacement plus an amount equal to
any existing commitments unutilized thereunder to the extent such commitments
are otherwise permitted hereunder, plus an amount equal to any incremental
facilities unutilized thereunder to the extent such amount is otherwise
permitted hereunder), (ii) if the Original Debt is unsecured, such Refinancing
Debt shall be unsecured, and if the Original Debt was permitted to be secured
hereunder, then any Liens securing such Refinancing Debt are not extended to any
additional property of an Obligor or any of its Subsidiaries (other than
replacement Liens so long as the replacement Liens only encumber those assets or
classes of assets that the original Lien encumbered), (iii) no Obligor or any of
its Subsidiaries that is not originally obligated with respect to repayment of
such Original Debt is required by the terms thereof to become obligated with
respect to such Refinancing Debt, (iv) such Refinancing Debt does not result in
a shortening of the average weighted maturity of such Original Debt, (v) the
terms of such Refinancing Debt are not, taken as a whole, materially more
burdensome or restrictive to the Obligors or materially more adverse to the
interests of the Purchaser than the original terms of the Original Debt and (vi)
if such Original Debt was subordinated in right of payment to the Obligations,
then the terms and conditions of such Refinancing Debt must include
subordination terms and conditions that are at least as favorable to the
Purchaser as those that were applicable to such Original

14

--------------------------------------------------------------------------------

 

Debt (and in the case of Original Debt subject to the MidCap Intercreditor
Agreement, that the terms and conditions of any intercreditor agreement or
subordination with respect to such related Refinancing Debt shall be at least as
favorable to the Purchaser as those applicable to the MidCap Intercreditor
Agreement).

“Reincorporation” means the reincorporation of the Company from a Nevada
domiciled corporation to a Delaware domiciled corporation, which reincorporation
is to be accomplished by the merger of the Company with and into Staffing 360
Solutions, Inc., a Delaware corporation (the “Merger Entity”) on or prior to the
Closing Date, with the Merger Entity being the surviving entity of such merger,
pursuant to an Agreement and Plan of Merger entered into between the Company and
the Merger Entity.

“Responsible Officer” means any of the Executive Chairman (with respect the
Company), Chief Executive Officer, Chief Financial Officer or any other officer
of the applicable Obligor acceptable to the Purchaser.

“Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person (except in connection
with the Warrant), or (ii) any option, warrant or other right to acquire any
equity interests in such Person (excluding, however the Warrant), (c) any
management fees, salaries or other fees or compensation to any Person holding an
equity interest in an Obligor or a Subsidiary of an Obligor (other than (i)
payments of salaries to individuals, (ii) directors fees, and (iii) advances and
reimbursements to employees or directors, all in the Ordinary Course of
Business), an Affiliate of an Obligor or an Affiliate of any Subsidiary of an
Obligor, (d) any lease or rental payments to an Affiliate or Subsidiary of an
Obligor other than such payments made in the Ordinary Course of Business and in
compliance with Section 8.8, or (e) repayments of or debt service on loans or
other indebtedness held by any Person holding an equity interest in an Obligor
or a Subsidiary of an Obligor, an Affiliate of an Obligor or an Affiliate of any
Subsidiary of an Obligor unless permitted under and made pursuant to a
Subordination Agreement applicable to such loans or other indebtedness.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.

“Security Agreement” means that certain Security Agreement, dated of even date
herewith, by and among the Company, the Domestic Guarantors and the Purchaser,
as may be amended, restated, supplemented or otherwise modified from time to
time.

“Security Documents” means the Security Agreement, the Pledge Agreement,
Intellectual Property Security Agreements, the Deposit Account Control
Agreements, the Third Party Waiver Agreements and all other security agreements,
pledge agreements, collateral assignments, financing statements, powers of
attorney, stock transfer powers and other instruments, documents or agreements
now or hereafter executed and delivered by any of the Obligors to the Purchaser
for the purposes of creating, perfecting, or preserving the Purchaser’s Liens
in, to and under any of the Collateral.

“Series A Catch-up Payment” has the meaning set forth in the definition of
Permitted Distributions.

15

--------------------------------------------------------------------------------

 

“Solvent” shall mean, with respect to any Person at any time, that (i) each of
the fair value and the present fair saleable value of such Person’s assets
(including any rights of subrogation or contribution to which such Person is
entitled, under any of the Transaction Documents or otherwise) is greater than
such Person’s debts and other liabilities (including contingent, unmatured and
unliquidated debts and liabilities) and the maximum estimated amount required to
pay such debts and liabilities as such debts and liabilities mature or otherwise
become payable; (ii) such Person is able and expects to be able to pay its debts
and other liabilities (including, without limitation, contingent, unmatured and
unliquidated debts and liabilities) as they mature; and (iii) such Person does
not have unreasonably small capital to carry on its business as conducted and as
proposed to be conducted.

“Sterling Facility Agreement” means that certain Agreement dated as of November
4, 2013, between Sterling National Bank and Control Solutions International,
Inc., as amended, restated, supplemented or otherwise modified from time to
time.

“Subordinated Debt” means any Debt of any Obligor that by its terms is expressly
subordinated to the Obligations and is incurred pursuant to the terms of the
Subordinated Debt Documents and with the prior written consent of the Purchaser,
all of which documents must be in form and substance reasonably acceptable to
the Purchaser in its good faith discretion.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Subordinated Debt governed by a Subordination Agreement, all of which documents
must be in form and substance reasonably acceptable to the Purchaser in its good
faith discretion.

“Subordinated Debt Permitted Refinancing” means the assignment or refinancing of
Subordinated Debt if (a) that Subordinated Debt was incurred solely with respect
to borrowed money, (b) the assignee or refinancer thereof has given the
Purchaser not less than ten (10) Business Days’ prior written notice of such
assignment or refinancing, (c) prior to the consummation of any such assignment
or refinancing, the assignee or refinancer thereof shall execute and deliver to
the Purchaser a joinder to the applicable Subordination Agreement (or to a
replacement thereof) satisfactory to the Purchaser in its good faith discretion
pursuant to which such assignee or refinancer agrees to be bound by and subject
to the terms the Subordination Agreement, (d) the assignee or refinancer
specifically acknowledges and agrees in that joinder that no provision of any
Subordinated Debt Documents with respect such Subordinated Debt shall contain
any provision, and that no action shall be taken, that causes or that would
cause a violation of Section 8.5 and (e) there exists no Default or Event of
Default.

“Subordinated Note” shall mean, collectively, the Subordinated Secured
Promissory Note, dated the Effective Date, in the principal amount of Seven
Million Four Hundred Thousand Dollars ($7,400,000) issued by the Company to the
Purchaser on the Closing Date pursuant to Section 2.1, in substantially the form
of Exhibit A hereto, and each other subordinated promissory note now or
hereafter delivered to the Purchaser in substitution, replacement or exchange
thereof, in each case as amended, restated, supplemented or modified from time
to time pursuant to the provisions of this Agreement.

“Subsidiary” shall mean, as to any person, any corporation, limited liability
company, partnership or joint venture, whether now existing or hereafter
organized or acquired: (i) in the case of a corporation, of which at least a
majority of the outstanding shares of stock having by the terms thereof ordinary
voting power to elect a majority of the board of directors of such corporation
(other than stock having such voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person and/or one or more of its Subsidiaries or (ii) in the case of a limited
liability company, partnership or joint venture, in which such Person or a
Subsidiary of such Person is a member, general partner or joint venturer or of
which a majority of the partnership or other ownership interests are

16

--------------------------------------------------------------------------------

 

at the time owned by such Person or one or more of its Subsidiaries.  Unless
otherwise specified herein, all references to a “Subsidiary” shall be deemed to
refer to “Subsidiaries” of the Company.

“Subsidiary Guarantors” means, collectively, (i) each Subsidiary of the Company
identified as a “Subsidiary Guarantor” on the signature pages hereto, and (ii)
each other Subsidiary of the Company that joins as a Guarantor pursuant to
Section 7.10 hereof or otherwise.

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if the Purchaser
provides its prior written consent to the entry into such “swap agreement”.

“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including without limitation, income, receipts, excise, property, sales,
transfer, license, payroll, withholding, social security and franchise taxes now
or hereafter imposed or levied by the United States, or any state, local or
foreign government or by any department, agency or other political subdivision
or taxing authority thereof or therein and all interest, penalties, additions to
tax and similar liabilities with respect thereto.

“Third Party Waiver Agreement” shall mean any waiver agreement, executed on or
after the Closing Date, by the applicable landlord, bailee, warehousemen,
processor or other third party operator of premises on which any Collateral is
located and the applicable Obligor in favor of the Purchaser, in each case in
form and substance reasonably satisfactory to the Purchaser.

“Transaction Documents” shall mean, collectively, this Agreement, the
Subordinated Note, the Security Documents, the Warrant Documents, the
Post-Closing Letter Agreement, the MidCap Intercreditor Agreement, the
Acknowledgment and Reaffirmation Agreement, the Pay Proceeds Letter, together
with any other guaranty now or hereafter executed by any Obligor in favor of the
Purchaser, and all consents, notices, documents, certificates and instruments
heretofore, now or hereafter executed by or on behalf of any Obligor, and
delivered to the Purchaser in connection with this Agreement, the Security
Documents, the Warrant or the transactions contemplated thereby, each as
amended, restated, supplemented or otherwise modified from time to time.

“Transferee” shall mean any permitted direct or indirect transferee of all or
any part of the Subordinated Note purchased under this Agreement.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
unless the context requires application of the Uniform Commercial Code as in
effect in another State, in which case such term means the Uniform Commercial
Code as in effect in such State.  For purposes of this Agreement, “UCC” also
means the equivalent, similar or analogous statutes, regulations and other laws
of any foreign country or jurisdiction as the same may be applicable and the
context requires, and any successor statute, regulation or law thereto.

“Warrant” shall mean, collectively, (i) the Warrant to purchase Common Stock of
the Company, together with the exhibits thereto, dated the Effective Date issued
by the Company to the Purchaser on the Closing Date, in substantially the form
of Exhibit B hereto, and (ii) any warrant issued and delivered by the Company to
the Purchaser (or any successors or assigns of the Purchasers) on or after the
Closing Date in substitution, replacement or exchange of the Warrant referred to
in clause (i) of this definition, in each case as amended, restated,
supplemented or modified from time to time.

17

--------------------------------------------------------------------------------

 

“Warrant Agreement” shall mean that certain Warrant Agreement, dated as of even
date herewith, by and between the Purchaser and the Company, as amended,
restated, supplemented or modified from time to time.

“Warrant Documents” shall mean, collectively, the Warrant and the Warrant
Agreement.

Article 2.

ISSUANCE AND PURCHASE OF SUBORDINATED NOTE AND WARRANT

Section 2.1 Purchase and Sale of Subordinated Note and Warrant.  The Company
hereby agrees to sell to the Purchaser and, subject to the terms and conditions
set forth herein and in reliance upon the representations and warranties of the
Company contained herein, Purchaser agrees to purchase from the Company the
Subordinated Note and the Warrant for an aggregate total purchase price of Seven
Million Four Hundred Thousand Dollars ($7,400,000) (the “Purchase Price”),
subject to the conditions as provided below in this Section and to the
satisfaction, on or prior to February 8, 2017 (or such later date as the parties
hereto may mutually agree in writing), of each of the conditions precedent set
forth in Section 5.2, to be paid in a single advance of Seven Million Four
Hundred Thousand Dollars ($7,400,000) (the “Advance”) on the Closing Date, as
provided in the immediately succeeding sentence.  Upon satisfaction of all
conditions to Closing set forth in Section 5.2 on or prior to February 8, 2017
(or such later date as the parties hereto may mutually agree in writing), at the
Closing the Purchaser shall pay the Advance to the Company by wire transfer
pursuant to the instructions of the Company as set forth in the Pay Proceeds
Letter. The purchase price consideration attributable to the Warrant shall be
deemed fully paid and satisfied upon the funding of the Advance on the Closing
Date. For the avoidance of doubt, if the conditions precedent set forth in
Section 5.2 are not satisfied (or waived in writing by Purchaser in its sole
discretion) on or prior to February 8, 2017 (or such later date as the parties
hereto may mutually agree in writing), then Purchaser shall be under no
obligation to purchase the Subordinated Note and Warrant and pay the Purchase
Price and, in such case, Purchaser shall return to the Company the Subordinated
Note and Warrant, which shall not be considered issued and outstanding unless
and until the Closing has occurred (as evidenced by payment of the Advance to
the Company as provided above in this Section 2.1 on the Closing Date).

Section 2.2 Allocation of Purchase Price.  Under both GAAP and the United States
Treasury Regulations issued under the Code (the “Treasury Regulations”), the
issuance to the Purchaser of the Subordinated Note and the Warrant for an
aggregate purchase price equal to the aggregate principal amount of the
Subordinated Note being so purchased results in the creation of “original issue
discount” on such Subordinated Note (which original issue discount may also be
deemed to include the value of any Warrant issued in connection with the
issuance of such Subordinated Note), and such regulations require the
determination of the value of any Warrant so delivered.  Pursuant to GAAP and
the applicable Treasury Regulations, the Company and the Purchaser agree that
the aggregate amount of such original issue discount and the aggregate value of
the Warrant for three million one hundred fifty thousand (3,150,000) (subject to
adjustment as provided in the terms of the Warrant) shares of Common Stock of
the Company is Two Hundred Thousand Dollars ($200,000), which original issue
discount and value of such Warrant shall be allocated to the Subordinated
Note.  The Company and the Purchaser agree to recognize and adhere to the
determinations and allocations of original issue discount and valuation of each
Warrant set forth herein for all federal and state income tax purposes.  In the
event of any proposed transfer of the Subordinated Note by the Purchaser, the
Purchaser shall, prior to such transfer, mark such Subordinated Note with a
legend pertaining to the original issue discount in the form required by
Treasury Regulation Section 1.1275-3(b)(1).

18

--------------------------------------------------------------------------------

 

Section 2.3 Interest on the Subordinated Note.

(a) Interest on the outstanding principal balance of the Subordinated Note shall
accrue at a rate per annum equal to six percent (6.00%) on and after the Closing
Date until the principal amount of such Subordinated Note has been paid in
full.  All accrued and unpaid interest on the outstanding principal balance of
the Subordinated Note shall be due and payable in full on the Maturity Date,
provided that (i) Purchaser may require a portion of such accrued interest to be
paid in Interest Conversion Shares pursuant to Section 2.3(b), and (ii) upon any
prepayment of the Subordinated Note or a portion thereof, accrued and unpaid
interest shall be payable with respect to the principal amount of the
Subordinated Note so prepaid on such date of prepayment (subject to the right of
Purchaser as set forth in Section 2.3(b) to receive Interest Conversion Shares
in lieu of cash interest).

(b) Purchaser shall have the sole option (exercised in its sole discretion) to
receive, in lieu of any cash interest payment otherwise due and payable under
the Subordinated Note, up to one-half (50%) of such cash interest payment in the
form of duly authorized, validly issued, fully paid and non-assessable shares of
Common Stock of the Company, at the conversion rate of $2.00 per share of Common
Stock and on the terms as further specified in the Subordinated Note.  Purchaser
may exercise said option with respect to any accrued interest on the
Subordinated Note by notifying the Company in writing of Purchaser’s election to
receive shares of Common Stock of the Company in lieu of any cash interest
payment as further provided for in the Subordinated Note.  Any such shares of
Common Stock of the Company issued in lieu of a cash interest payment on the
Note are referred to herein as “Interest Conversion Shares”.

(c) After maturity, whether by acceleration or otherwise, interest shall accrue
on the unpaid principal amount of the Subordinated Note at the Default Rate set
forth in Section 3.4 below.  Any interest accruing at the Default Rate shall be
subject to the right of Purchaser as set forth in Section 2.3(b) to receive
Interest Conversion Shares in lieu of cash interest.

Section 2.4 Maturity of Subordinated Note; Voluntary Prepayments; Funding
Losses.

(a) The entire unpaid principal amount of the Subordinated Note shall be due and
payable on the Maturity Date, unless sooner accelerated in accordance with the
terms hereof.

(b) Prepayments and Premium. The Company may prepay principal on the
Subordinated Note in whole or in part from time to time upon five (5) Business
Days’ prior notice to Purchaser, provided that (i) any partial prepayment
hereunder shall be in a principal amount of not less than $100,000 or, if
greater than $100,000, then in integral multiples of $100,000, and (ii) such
prepayment is accompanied by all accrued and unpaid interest on the amount
prepaid through the date of prepayment (subject to the right of Purchaser in
Section 2.3(b) to receive Interest Conversion Shares in lieu of cash interest).
Any prepayment or repayment of the Subordinated Note following acceleration of
the Subordinated Note shall be accompanied by all accrued and unpaid interest on
the Subordinated Note (subject to the right of Purchaser in Section 2.3(b) to
receive Interest Conversion Shares in lieu of cash interest).

Prepayment of the Subordinated Note shall not preclude the Purchaser from
continuing to own the Warrant or from exercising any of its rights pursuant to
the Warrant on or at any later date.

19

--------------------------------------------------------------------------------

 

Article 3.

OTHER PROVISIONS RELATING TO THE SUBORDINATED NOTE

Section 3.1 Making of Payments.  The Company shall make each payment hereunder
and under the Subordinated Note not later than 1:00 p.m. (New York, New York
time) on the day when due in Dollars in same day funds to the Purchaser at its
Principal Office, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of taxes.  All payments received after
that hour shall be deemed to have been received by the Purchaser on the next
following Business Day.

Section 3.2 Increased Costs.  In the event that any change in any applicable
law, treaty or governmental regulation, or in the interpretation or application
thereof, or compliance by the Purchaser with any guideline, request or directive
(whether or not having the force of law) from any central bank or other U.S. or
foreign financial, monetary or other governmental authority, shall:  (a) subject
the Purchaser to any tax of any kind whatsoever with respect to this Agreement,
the Subordinated Note or the Warrant or change the basis of taxation of payments
to the Purchaser of principal, interest, fees or any other amount payable
hereunder (except for changes in the rate of tax on the overall net income of
the Purchaser); (b) impose, modify, or hold applicable any reserve, special
deposit, assessment or similar requirement against assets held by, or deposits
in or for the account of, advances or loans by, or other credit extended by or
committed to be extended by any office of the Purchaser, including, without
limitation, pursuant to Regulation D of the Board of Governors of the Federal
Reserve System; or (c) impose on the Purchaser any other condition with respect
to this Agreement, the Subordinated Note or the Warrant hereunder; and the
result of any of the foregoing is to increase the cost to the Purchaser of
making or maintaining the Subordinated Note or the Warrant or to reduce the
amount of any payment (whether of principal, interest or otherwise) in respect
of the Subordinated Note or the Warrant, THEN, IN ANY CASE, the Company shall
pay, within five (5) Business Days following the demand of the Purchaser, such
additional amounts as will compensate the Purchaser for such additional cost or
such reduction, as the case may be, so long as such amounts have accrued on or
after the date which is 270 days prior to the date of demand by the
Purchaser.  The Purchaser shall certify the amount of such additional cost or
reduced amount to the Company, and such certification shall be conclusive absent
manifest error.

Section 3.3 Tax Gross Up and Indemnity.  (a) Subject to clause (b) below, any
payment to be made by any Obligor under this Agreement and under any other Note
Document, shall be made to the Purchaser free and clear of and without
deductions or withholdings of Taxes, unless the Obligor is required by law to
make such deduction or withholding, in which case the Obligor shall, to the
extent permitted by law, increase the sum due to the Purchaser to the extent
necessary to ensure that the Purchaser receives a sum equal to the sum which it
would have received if no such deduction or withholding had been made or
required to be made.  In addition, the Obligors shall indemnify the Purchaser,
within 10 days after demand therefor, for the full amount of any such Tax
payable or paid by the Purchaser or required to be withheld or deducted from a
payment to the Purchaser and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Government Authority.  A certificate as to the amount
of such payment or liability delivered to the Obligors by the Purchaser shall be
conclusive absent manifest error.

(b) On or before the Closing Date, Purchaser shall deliver to the Company (or to
its legal counsel for forwarding to the Company) an IRS Form W-9 establishing
its exemption from certain federal income tax withholding. Failure to deliver
such Form W-9 shall result in the inapplicability of clause (a) above to the
extent any withholding of tax is required as a result of such failure.

20

--------------------------------------------------------------------------------

 

Section 3.4 Default Rate of Interest.  If the Company shall fail to pay on the
due date therefor (after giving effect to any grace periods as provided by the
terms of the Transaction Documents), whether by acceleration or otherwise, any
principal owing under the Subordinated Note or any other Obligations, then
interest shall accrue on such unpaid principal or other Obligation from the due
date until and including the date on which such principal is paid in full at a
rate per annum that is five percent (5%) in excess of the rate of interest
otherwise payable hereunder (the “Default Rate”). Interest calculated at the
Default Rate shall be due and payable upon demand by the Purchaser (subject to
the right of Purchaser in Section 2.3(b) to receive Interest Conversion Shares
in lieu of cash interest).

Section 3.5 Calculation of Interest.  Interest payable on the Subordinated Note
shall be calculated on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.  If the date for any payment of principal is
extended (whether by operation of this Agreement, any provision of law or
otherwise), interest shall be payable for such extended time at the rates
provided herein.  Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, such payment shall be due on the next succeeding
Business Day.

Section 3.6 Usury.  In no event shall the amount of interest due or payable on
any Obligation, when aggregated with all amounts payable by the Company under
any of the Transaction Documents that are deemed or construed to be interest,
exceed the maximum rate of interest allowed by Applicable Law and, in the event
any such payment is paid by the Company or received by the Purchaser, then such
excess sum shall be credited as a payment of principal, unless the Company, as
applicable, shall notify the Purchaser in writing that it elects to have such
excess sum returned to it forthwith.  It is the express intent of the parties
hereto that the Company not pay, and the Purchaser not receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Company under Applicable Law.

Article 4.

GUARANTY

Section 4.1 The Guaranty.  Each Subsidiary Guarantor hereby, jointly and
severally, guarantees to the Purchaser, as primary obligor and not as surety,
the prompt payment of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms
thereof.  Each Subsidiary Guarantor hereby further agrees that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, or otherwise), the Subsidiary Guarantors
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

Section 4.2 Obligations Unconditional.  The obligations of the Subsidiary
Guarantors under this Article 4 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Note Documents, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than the payment in full of
the Obligations), it being the intent of this Section 4.2 that the obligations
of the Subsidiary Guarantors hereunder shall be absolute and unconditional under
any and all circumstances.  Each Subsidiary Guarantor agrees that it shall have
no right of subrogation, indemnity, reimbursement or contribution against the
Company or any other guarantor for amounts paid

21

--------------------------------------------------------------------------------

 

under this Article 4 until such time as the Purchaser has been paid in full in
respect of all Obligations, and no Person or Governmental Authority shall have
any right to request any return or reimbursement of funds from the Purchaser in
connection with monies received under the Note Documents.  Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of each Subsidiary Guarantor hereunder which shall remain
absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Subsidiary
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

(b) any of the acts mentioned in any of the provisions of any of the Note
Documents, or any other agreement or instrument referred to in the Note
Documents shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Note Documents, or any other agreement or instrument
referred to in the Note Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with; or

(d) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Subsidiary Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Subsidiary Guarantor).

With respect to its obligations hereunder, each Subsidiary Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Purchaser exhaust any right,
power or remedy or proceed against any Person under any of the Note Documents,
or any other agreement or instrument referred to in the Note Documents, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

Section 4.3 Reinstatement.  The obligations of the Subsidiary Guarantors under
this Article 4 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Subsidiary Guarantor agrees that it will
indemnify the Purchaser on demand for all reasonable costs and expenses
(including, without limitation, the reasonable and documented out of pocket fees
and expenses of counsel) incurred by the Purchaser in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

Section 4.4 Certain Additional Waivers.  Each Subsidiary Guarantor further
agrees that it shall have no right of recourse to security for the Obligations
except, following the payment in full of all Obligations, through the exercise
of rights of subrogation pursuant to Section 4.2 and through the exercise of
rights of contribution pursuant to Section 4.7.

Section 4.5 Remedies.  Each Subsidiary Guarantor agrees that, to the fullest
extent permitted by law, as between the Subsidiary Guarantor, on the one hand,
and the Purchaser, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 9.2 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.2)

22

--------------------------------------------------------------------------------

 

for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Subsidiary
Guarantors for purposes of this Article 4.

Section 4.6 Guarantee of Payment; Continuing Guarantee.  The guarantee in this
Article 4 is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.

Section 4.7 Limitations on Guaranty.

(a) Each Guarantor and the Purchaser hereby confirms that it is its intention
that the guarantee provided for in this Article 4 not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act or any similar Federal or state law.  To effectuate
the foregoing intention, each Guarantor and the Purchaser hereby irrevocably
agrees that the guarantee of the Obligations by each such Guarantor provided for
in this Article 4 shall be limited to an amount as will, after giving effect to
such maximum amount and all other (contingent or otherwise) liabilities of such
Guarantor that are relevant under such laws and after giving effect to any
rights to contribution provided in Section 4.7 or pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Obligations guaranteed by such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or any
comparable Federal or state law.  

(b) In the case of any Guarantor that is a Foreign Subsidiary, to the extent
that the enforcement of the guarantee granted by such Foreign Subsidiary in this
Article 4 against such Foreign Subsidiary would, taking into account all of the
direct and indirect benefits to such Foreign Subsidiary as a result of its
relationship to the Company and other Obligors and the consummation of the
transactions contemplated by this Agreement, violate the laws of the
jurisdiction of organization of such Foreign Subsidiary or any other local laws
applicable to such Foreign Subsidiary, then the enforceability of such guarantee
granted by such Foreign Subsidiary in this Article 4 shall be considered limited
to the extent necessary or required so as to not cause such guarantee by such
Foreign Subsidiary to be in violation of such laws; it being understood that
nothing in this Section 4.7(b) is intended to nor shall be construed so as to
limit the enforceability of the guarantee provided for in this Article 4 against
any other Guarantors.

Section 4.8 Contribution.  At any time a payment in respect of the Obligations
guaranteed by the Guarantors under the Article 4 (the “Guaranteed Obligations”)
is made under this Article 4, the right of contribution of each Guarantor
against each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Article 4.  At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect

23

--------------------------------------------------------------------------------

 

of the Guaranteed Obligations (the aggregate amount of such deficit, the
“Aggregate Deficit Amount”) in an amount equal to (x) a fraction the numerator
of which is the Aggregate Excess Amount of such Guarantor and the denominator of
which is the Aggregate Excess Amount of all Guarantors multiplied by (y) the
Aggregate Deficit Amount of such other Guarantor.  A Guarantor’s right of
contribution pursuant to the preceding sentences shall arise at the time of each
computation, subject to adjustment to the time of each computation; provided
that no Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been paid in full in cash, it being expressly recognized and
agreed by all parties hereto that any Guarantor’s right of contribution arising
pursuant to this Section 4.7 against any other Guarantor shall be expressly
junior and subordinate to such other Guarantor’s obligations and liabilities in
respect of the Guaranteed Obligations and any other Obligations owing under this
Agreement or the other Note Documents.  As used in this Section 4.7, (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by (y)
the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Article 4) on
such date.  All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 4.7, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Obligations have been irrevocably and paid in full in
cash.  Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution.  In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain solvent, in the
determination of the Purchaser.

Article 5.

CONDITIONS PRECEDENT TO EFFECTIVE DATE AND THE CLOSING

Section 5.1 Effective Date Conditions.  This Agreement shall not become
effective until the date on which each of the following conditions is satisfied
(or waived by the Purchaser in its sole discretion, which such waiver must be in
writing signed by Purchaser and specifically reference this Section 5.1):

(A) No Injunction, etc.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain, or prohibit, or to
obtain substantial damages in respect of, or which is related to or arises out
of, this Agreement or any other Transaction Document or the consummation of the
transactions contemplated hereby or thereby, or which, in Purchaser’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement

(B) Documentation.  Purchaser shall have received, on or prior to the Effective
Date, the following, each in the form and substance satisfactory to Purchaser
and its counsel:

(1) duly executed counterparts of this Agreement;

(2) a Subordinated Note in the principal amount of Seven Million Four Hundred
Thousand Dollars ($7,400,000) duly executed and issued by the Company to the
Purchaser;

(3) the Security Agreement, duly executed by the Company and the Domestic
Guarantors party thereto;

24

--------------------------------------------------------------------------------

 

(4) the Pledge Agreement, duly executed by the Company and the Domestic
Guarantors party thereto, which for avoidance of doubt includes, among other
collateral specified therein, a pledge of 100% of the equity of all first tier
Foreign Subsidiaries;

(5) Post-Closing Letter Agreement, duly executed by the Company, in form and
substance reasonably satisfactory to the Purchaser;

(6) the Warrant duly executed and issued by the Company to the Purchaser;

(7) [reserved];

(8) certified copies of the Existing Debt Documents and all other Material
Contracts;

(9) UCC-1 Financing Statements for each appropriate jurisdiction naming each of
the Company, the Merger Entity and each of the Domestic Guarantors as “debtor”
and the Purchaser as “secured party” covering the Collateral as is necessary, in
the Purchaser’s sole discretion, to perfect the Purchaser’s Liens in the
Collateral;

(10) all stock certificates evidencing any certificated Equity Interests pledged
to the Purchaser pursuant to the Pledge Agreement, together with duly executed
in blank, undated stock powers attached thereto; provided, however, that the
Obligors shall not be required to delivery any such certificates to the extent
delivered to MidCap Senior Agent pursuant to and as security for the obligations
under the MidCap ABL Senior Credit Agreement;  

(11) UCC, tax, judgment and lien search results with respect to each Obligor and
Merger Entity from all appropriate jurisdictions and filing offices as requested
by the Purchaser, with results satisfactory to the Purchaser, together with
executed originals of such termination statements, releases and cancellations of
mortgages required by the Purchaser in connection with the removal of any Liens
(other than Permitted Liens) against the assets of the Obligors;

(12) Secretary Certificate for each Obligor, together with attached copies of
the certificate of formation, organization or jurisdictional equivalent of each
Obligor and all amendments thereto certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, together with the bylaws,
operating agreement or equivalent document, in each case, certified by the
relevant secretary or manager of such Obligor as of a recent date; and (b) good
standing certificates or jurisdictional equivalent for each Obligor, issued by
the relevant Secretary of State and or equivalent governmental authority in
which such Obligor is organized, in each case as of a recent date; (c) a copy of
resolutions adopted by the governing board of each Obligor, authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which such Obligor is a party certified as true, complete and
correct by the relevant secretary of manager of such Transaction as of a recent
date; and (d) specimen signatures of the officers or members of each Obligor
executing the Agreement and the other Transaction Documents, certified as
genuine by the relevant secretary or manager of such Obligor;

(13) favorable legal opinion of (i) Shepard Mullin Richter & Hamilton LLP,
counsel to the Obligors, (ii) Brownstein Hyatt Farber Schreck, LLP, special
Nevada counsel to the Company, and (iii) Law Offices of Keith A. Minoff, P.C.,
special Massachusetts counsel to the Obligors, each addressed to the Purchaser,
covering such matters relating to the transactions contemplated hereby as the
Purchaser may reasonably request, and in form and scope reasonably satisfactory
to Purchaser and its counsel;

25

--------------------------------------------------------------------------------

 

(14) copies of all consents and waivers, if any, required by any Governmental
Authorities or required under any of the Company’s Material Contracts in
connection with the transactions contemplated hereby, including, without
limitation, consents or waivers with respect to any agreements prohibiting (A)
the grant of any security interest on any Collateral, (B) the payment of any
dividends or distributions with respect to any Equity Interest of any Obligor,
(C) the incurrence of the Obligations or any guaranty thereof by any Guarantor,
or (D) the issuance of Series D Preferred Stock of the Company; provided,
however, that any consent of the MidCap Funding X Trust required under the under
MidCap ABL Credit Agreement to the incurrence of Debt under the Subordinated
Note and the grant of Liens in favor of the Purchaser shall be delivered as
condition to the Closing;

(15) certified copies of (A) the audited annual consolidated financial
statements of the Company for the fiscal years ending May 31, 2015 and May 31,
2016, (B) the internally prepared monthly and year-to-date consolidated
financial statements of the Company as of October  31, 2016, and (C) twelve (12)
months of preliminary financial projections for the Company and its consolidated
subsidiaries, each in form and substance satisfactory to the Purchaser, copies
of which are attached as Exhibit D hereto;

(16) a duly executed solvency certificate from the Company as to solvency of
each the Obligors, the Company and the Guarantors, taken as a whole, after
giving effect to the transactions contemplated hereunder to occur on the Closing
Date, including, without limitation, the incurrence of the Debt evidenced by the
Subordinated Note, each in form and substance satisfactory to the Purchaser;

(17) each other Transaction Document and closing item specified as an item to be
delivered on or prior to the Effective Date on the Closing Checklist prepared by
Purchaser’s counsel and furnished to the Company and its counsel shall have been
executed and delivered to Purchaser or otherwise satisfied, as applicable, in
each case, as determined by the Purchaser; and

(18) the original Global Intercompany Note, duly executed by the Company and the
Subsidiaries party thereto, together with a duly executed allonge endorsing said
note in blank to Purchaser; provided, however, that the Obligors shall not be
required to delivery such note and allonge to the extent delivered to MidCap
Senior Agent pursuant to and as security for the obligations under the MidCap
ABL Senior Credit Agreement.

(C) No Material Adverse Effect.  No Material Adverse Effect has occurred since
May 31, 2016.

(D) No Default, Etc.  No Default or Event of Default shall exist;

(E) Representations Accurate.  All representations and warranties made by the
Obligors contained herein or in any other Transaction Document shall be true and
correct in all material respects on and as of the Effective Date.

(H) Delivery of Note Documents to MidCap.  Company shall have furnished to
Purchaser evidence satisfactory to Purchaser that (i) Company has delivered
true, correct and complete copies of all Note Documents to MidCap Senior Agent
and (ii) MidCap Senior Agent has acknowledged (by electronic email or otherwise)
receipt of same.

(I) Revised Midtown Partner Fee Letter. Company shall have furnished to
Purchaser a revised fee letter duly executed by Midtown Partners & Co., LLC in
form and substance satisfactory to Purchaser, and no broker fees payable except
as specified on Schedule 6.16.

26

--------------------------------------------------------------------------------

 

Section 5.2 Closing Conditions.  The obligations of the Purchaser under this
Agreement to purchase the Subordinated Note and the Warrant and to pay the
Purchase Price therefore are subject to the satisfaction (or waiver by the
Purchaser in its sole discretion, which such waiver must be in writing signed by
Purchaser and specifically reference this Section 5.2) of each of the following
conditions:

(A) Satisfaction of All Conditions to Effective Date.  All of the conditions in
Section 5.1 shall have been satisfied in full (or waived in writing by Purchaser
in its sole discretion).

(B) Payment of Fees and Expenses.  The Company shall have paid to the Purchaser
all fees and other amounts due and payable to the Purchaser, including but not
limited to the payment of all reasonable and documented out-of-pocket fees and
expenses of legal counsel and other advisors to the Purchaser in connection with
the transactions contemplated by the Transaction Documents and the preparation,
negotiation, execution and delivery of the Transaction Documents.  The Company
hereby authorizes the Purchaser to deduct from the proceeds of the Purchase
Price to be paid for the Subordinated Note and the Warrant pursuant to Section
2.1 all such fees and expenses to the extent not paid directly by the Company on
or prior to the Closing Date.

(C) Hillair Payoff.  (i) Purchaser shall have received, on or prior to the
Closing Date, a payoff letter in respect of the Hillair Note, duly executed by
the holder thereof, in form and substance satisfactory to Purchaser, together
with UCC 3 termination statements; which payoff letter shall also include lien
release and confirmation from Hillair Capital Management LLC that the 8% Senior
Secured Convertible Debenture originally due July 1, 2017 (issued on February 8,
2016) in the original principal amount of $728,000 made and executed by the
Company in favor of Hillair Capital Management LLC has been paid in full and is
no longer outstanding, and such payoff letter shall not have been rescinded and
shall by its terms continue to be effective as of the Closing Date, and (ii)
substantially contemporaneously with the funding of the Purchase Price on the
Closing Date, all Debt and other obligations under the Hillair Note shall be
paid off in full on the Closing Date and all Liens securing the same shall have
been released.

(D) Stockholder Approval; Reincorporation.  (a) The Company’s stockholders have
validly approved (i) an amendment to the Company’s Certificate of Incorporation
to increase the number of authorized shares of Common Stock from 20,000,000
shares to 40,000,000 shares in accordance with Applicable Law, and such
amendment shall have been filed with the appropriate Governmental Authorities
and shall have become effective in accordance with Applicable Law, and (ii) the
Reincorporation, and (b) the Reincorporation shall have occurred and become
effective under Applicable Law.  

(E) No Material Adverse Effect.  No Material Adverse Effect has occurred since
May 31, 2016.

(F) No Default, Etc.  No Default or Event of Default shall exist.

(G) Representations Accurate.  All representations and warranties made by the
Obligors contained herein or in any other Transaction Document shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the Closing Date (with
all references to the Effective Date therein being deemed to be references to
the Closing Date for purposes hereof).

(H) Opinion.  The Purchaser shall have received favorable legal opinion of
Shepard Mullin Richter & Hamilton LLP, counsel to the Company, dated the Closing
Date and covering (i) that the Reincorporation has become effective under
Delaware law, (ii) the enforceability of the Transaction Documents against the
Company (after giving effect to the Reincorporation), (ii) all of the matters in

27

--------------------------------------------------------------------------------

 

respect of the Company covered under the opinion of Nevada counsel referenced in
Section 5.1(B)(13), but as to Delaware law and after giving effect to the
Reincorporation, and (iii) such other matters relating to the transactions
contemplated hereby as the Purchaser may reasonably request, and in form and
scope reasonably satisfactory to Purchaser and its counsel.

(I) Closing Certificate; Funding Request Notice.  The Purchaser has received a
Certificate and Funding Request Notice, dated the Closing Date, duly executed by
a Responsible Officer of the Company (a) certifying as to (i) the satisfaction
of all conditions precedent in Section 5.2, (ii) the consummation of the items
described in Section 5.2(D), and attaching true, correct and complete copies of
the related amendment to the Company’s Certificate of Incorporation and the
related Reincorporation documents filed with the States of Nevada and Delaware
to accomplish the Reincorporation, (iii) the specific items set forth in Section
5.2(E), (F) and (G), (iv) the resolutions adopted by the governing board of each
Obligor referenced in Section 5.1(B)(12) remain in full force and effect and
have not been amended, rescinded or revoked, (v) there have been no amendments,
waivers or modifications to the Existing Debt Documents from the copies thereof
delivered to the Purchaser pursuant to Section 5.1(B)(8), and (vi) there have
been no changes to the information set forth on the Schedules to this Agreement,
except for the change in domicile of the Company from Nevada to Delaware in
connection with the Reincorporation, and the increase in the number of
authorized shares of Common Stock of the Company from twenty million to forty
million shares in connection with the amendment to the Company’s Certificate of
Incorporation referenced in Section 5.2(D), and (b) requesting the funding of
the Purchase Price to the Company pursuant to Section 2.1 and the payment of the
proceeds thereof in accordance with the Pay Proceeds Letter.

(J) Acknowledgement and Reaffirmation Agreement; Secretary Certificate and Board
Resolutions.  The Purchaser shall have received (i) an Acknowledgment and
Reaffirmation Agreement, dated as of the Closing Date, whereby Merger Entity, as
successor to the Company following the Reincorporation, assumes and reaffirms
and agrees to be bound by all Transaction Documents to which the Company is a
party, and (ii) a Secretary Certificate for Merger Entity including and
attaching all of the items referenced in the Secretary Certificate in Section
5.1(B)(12), including resolutions of the board of directors approving the
Acknowledgment and Reaffirmation Agreement and the other Transaction Documents,
all in form and substance satisfactory to the Purchaser.

(K) Bringdown Lien Searches and Good Standing Certificates.  The Purchaser shall
have received bringdown Lien searches in respect of the Lien searches referenced
in Section 5.1(B) and bringdown good standing certificates as of recent date,
all in form and substance satisfactory to Purchaser.

(L) Pay Proceeds Letter.  The Purchaser shall have received the Pay Proceeds
Letter, dated the Closing Date and duly executed and delivered by the Company,
directing application of the proceeds of the funded Purchase Price to the
payment of fees and expenses owed by the Company to the Purchaser, the pay-off
in full of the Hillair Note and as otherwise provided therein, together with a
Funds Flow Statement attached thereto, all in form and substance satisfactory to
the Purchaser.

(M) MidCap Approval.  Purchaser shall have received evidence satisfactory to it
of the consent of MidCap Funding X Trust to the incurrence of Debt under the
Subordinated Note and the grant of Liens in favor of the Purchaser to the extent
required under the under MidCap ABL Credit Agreement.

(N) MidCap Intercreditor Agreement.  The Purchaser shall have received the
MidCap Intercreditor Agreement, in form and substance satisfactory to it, duly
executed by the Purchaser, the MidCap Senior Agent, the Company and other
Domestic Guarantors party thereto.

28

--------------------------------------------------------------------------------

 

Article 6.

REPRESENTATIONS AND WARRANTIES

Section 6.1 Representations and Warranties Generally.  Each Obligor hereby
represents and warrants to the Purchaser that the following statements set forth
in Section 6.2 through and including Section 6.30 are true and correct:

Section 6.2 Corporate Existence; Subsidiaries.  Each Obligor is an entity as
specified on Schedule 6.2, is duly organized, validly existing and in good
standing under the laws of the jurisdiction specified on Schedule 6.2 and no
other jurisdiction, has the same legal name as it appears in such Obligor’s
Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 6.2, and has all powers and all Permits
necessary or desirable in the operation of its business as presently conducted
or as proposed to be conducted, except where the failure to have such Permits
could not reasonably be expected to have a Material Adverse Effect. Each Obligor
is qualified to do business as a foreign entity in each jurisdiction in which it
is required to be so qualified, which jurisdictions as of the Effective Date are
specified on Schedule 6.2, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 6.2, no Obligor (a) has had, over the five (5) year period preceding
the Effective Date, any name other than its current name, or (b) was
incorporated or organized under the laws of any jurisdiction other than its
current jurisdiction of incorporation or organization.

Section 6.3 Organization and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Obligor Party of the Transaction
Documents (including, without limitation (a) the issuance and sale, on the terms
and subject to the conditions set forth herein, of (i) Subordinated Note in the
aggregate issue amount of Seven Million Four Hundred Thousand Dollars
($7,400,000), and (ii) the Warrant for the purchase of three million one hundred
fifty thousand (3,150,000) (subject to adjustment as provided in the terms of
the Warrant) shares of the Common Stock of the Company, and (b) the issuance of
the Commitment Fee Shares and any Interest Conversion Shares on the terms and
subject to the conditions set forth herein and in the Subordinated Note, as
applicable) to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any Governmental
Authority and, except as set forth on Schedule 6.3, do not violate, conflict
with or cause a breach or a default under (a) any law applicable to any Obligor
or any of the Organizational Documents of any Obligor, (b) any Existing Senior
Secured Debt Document, or any other material indenture, agreement or other to
which any Obligor is a party or by which the Obligors or any of their respective
properties is bound, except for such violations, conflicts, breaches or defaults
as could not, with respect to this clause (b), reasonably be expected to have a
Material Adverse Effect.  The execution, delivery and performance of the
Transaction Documents by the Obligors will not result in or require the creation
of any material Lien upon or with respect to any of the properties of any
Obligor, other than Liens granted pursuant to the Transaction Documents.

Section 6.4 Binding Effect.  Each of the Transaction Documents to which any
Obligor is a party constitutes a valid and binding agreement or instrument of
such Obligor, enforceable against such Obligor in accordance with its respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.

29

--------------------------------------------------------------------------------

 

Section 6.5 Capitalization.  

(a) The authorized equity securities of each of the Obligors as of the Effective
Date are as set forth on Schedule 6.5. All issued and outstanding equity
securities of each of the Obligors are duly authorized and validly issued, fully
paid, nonassessable, free and clear of all Liens other than those in favor of
the Purchaser and Permitted Liens, and such equity securities were issued in
compliance with all applicable laws. With the exception of the Warrant
Documents, the identity of the holders of the equity securities of each of the
Obligors and the percentage of their fully-diluted ownership of the equity
securities of each of the Obligors as of the Closing Date is set forth on
Schedule 6.5.  The common shares reserved for issuance by the Company pursuant
to any existing contractual commitment is as set forth on Schedule 6.5. No
shares of the capital stock or other equity securities of any Obligors, other
than those described above, are issued and outstanding as of the Closing Date.
Except as set forth on Schedule 6.5, as of the Closing Date there are no (i)
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Obligor of any equity securities of any such entity, and (ii) stockholder
agreements (or equivalent), subscription agreements, voting trust agreements or
any other similar agreements relating to the Equity Interests of any of the
Obligors.

(b) The Common Stock of the Company underlying the Warrant, the Interest
Conversion Shares and the Commitment Fee Shares has been duly and validly
authorized and when issued, will be duly and validly issued, fully paid and
non-assessable, and such shares of Common Stock of the Company will not be
issued in violation of any preemptive or other rights of stockholders of the
Company and will be free from all taxes, liens, and charges with respect to the
issuance thereof.

Section 6.6 Financial Information.  All information delivered to the Purchaser
and pertaining to the financial condition of any Obligor fairly presents the
financial position of such Obligor as of such date in conformity with GAAP (and
as to unaudited financial statements, subject to normal year-end adjustments and
the absence of footnote disclosures). Since May 31, 2016, there has been no
material adverse change in the business, operations, properties, prospects or
condition (financial or otherwise) of any Obligor.

Section 6.7 Litigation.  Except as set forth on Schedule 6.7 as of the Effective
Date, and except as hereafter disclosed to the Purchaser in writing, there is no
Litigation pending against, or to such the Company’s knowledge threatened
against or affecting, any Obligor or, to the Company’s knowledge, any party to
any Transaction Document other than an Obligor. There is no Litigation pending
in which an adverse decision could reasonably be expected to have a Material
Adverse Effect or which in any manner draws into question the validity of any of
the Transaction Documents.

Section 6.8 Ownership of Property.  Each Obligor and each of its Subsidiaries is
the lawful owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all properties and other
assets (real or personal, tangible, intangible or mixed) purported or reported
to be owned or leased (as the case may be) by such Person.

Section 6.9 No Default.  No Event of Default, or to the Company’s knowledge,
Default, has occurred and is continuing. No Obligor is in breach or default
under or with respect to any contract (including any Material Contract),
agreement, lease or other instrument to which it is a party or by which its
property is bound or affected, which breach or default could reasonably be
expected to have a Material Adverse Effect.

30

--------------------------------------------------------------------------------

 

Section 6.10 Labor Matters.  As of the Effective Date, there are no strikes or
other labor disputes pending or, to the Company’s knowledge, threatened against
any Obligor. Hours worked and payments made to the employees of the Obligors
have not been in violation of the Fair Labor Standards Act or any other
applicable law dealing with such matters. All payments due from the Obligors, or
for which any claim may be made against any of them, on account of wages and
employee and retiree health and welfare insurance and other benefits have been
paid or accrued as a liability on their books, as the case may be. The
consummation of the transactions contemplated by the Transaction Documents will
not give rise to a right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which it is a party or by
which it is bound.

Section 6.11 Regulated Entities.  No Obligor is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.

Section 6.12 [Reserved].

Section 6.13 Compliance With Laws; Anti-Terrorism Laws.

(a) Each Obligor is in compliance with the requirements of all Applicable Laws,
except for such laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.

(b) None of the Obligors and, to the knowledge of the Company, no Affiliate of
any Obligor (i) is in violation of any Anti-Terrorism Law, (ii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled by
a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person. No
Obligor nor, to the knowledge of the Company, any of Affiliates of any Obligor
or agents acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement, (A) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (B) deals in, or otherwise engages
in any transaction relating to, any property or interest in property blocked
pursuant to the Executive Order, any similar executive order or other
Anti-Terrorism Law.

Section 6.14 Taxes.  All federal, state and local tax returns, reports and
statements required to be filed by or on behalf of each Obligor have been filed
with the appropriate Governmental Authorities in all jurisdictions in which such
returns, reports and statements are required to be filed and, except as set
forth in Schedule 6.14 and except to the extent subject to a Permitted Contest,
all Taxes (including real property Taxes) and other charges shown to be due and
payable in respect thereof have been timely paid prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for nonpayment
thereof. Except as set forth in Schedule 6.14 and except to the extent subject
to a Permitted Contest, all state and local sales and use Taxes required to be
paid by each Obligor have been paid. All federal and state returns have been
filed by each Obligor for all periods for which returns were due with respect to
employee income tax withholding, social security and unemployment taxes, and,
except as set forth in Schedule 6.14 and except to the extent subject to a
Permitted Contest, the amounts shown thereon to be due and payable have been
paid in full or adequate provisions therefor have been made..

31

--------------------------------------------------------------------------------

 

Section 6.15 Compliance with ERISA.

(a) Each ERISA Plan (and the related trusts and funding agreements) complies in
form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects. Each ERISA Plan which is intended to be qualified
under Section 401(a) of the Code is so qualified, and the United States Internal
Revenue Service has issued a favorable determination letter with respect to each
such ERISA Plan which may be relied on currently. No Obligor has incurred
liability for any material excise tax under any of Sections 4971 through 5000 of
the Code.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Obligor and each Subsidiary
is in compliance with the applicable provisions of ERISA and the provision of
the Code relating to ERISA Plans and the regulations and published
interpretations therein. During the thirty-six (36) month period prior to the
Effective Date, (i) except as set forth in Schedule 6.15, no steps have been
taken to terminate any Pension Plan, and (ii) no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which could result in the incurrence
by any Obligor of any material liability, fine or penalty. No Obligor has
incurred liability to the PBGC (other than for current premiums) with respect to
any employee Pension Plan. All contributions (if any) have been made on a timely
basis to any Multiemployer Plan that are required to be made by any Obligor or
any other member of the Controlled Group under the terms of the plan or of any
collective bargaining agreement or by applicable Law; no Obligor nor any member
of the Controlled Group has withdrawn or partially withdrawn from any
Multiemployer Plan, incurred any withdrawal liability with respect to any such
plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
such plan, and no Obligor nor any member of the Controlled Group has received
any notice that any Multiemployer Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent.

Section 6.16 Consummation of Transaction Documents; Brokers.  Except for fees
payable to the Purchaser or as set forth on Schedule 6.16, no broker, finder or
other intermediary has brought about the obtaining, making or closing of the
transactions contemplated by the Transaction Documents, and no Obligor has or
will have any obligation to any Person in respect of any finder’s or brokerage
fees, commissions or other expenses in connection herewith or therewith.

Section 6.17 [Reserved].

Section 6.18 Material Contracts.  Except for the Existing Senior Secured Debt
Documents and the other agreements set forth on Schedule 6.18 (referred to
herein collectively, together with any other agreements or instruments to which
any Obligor is a party, and the breach, nonperformance or cancellation of which,
or the failure of which to renew, could reasonably be expected to have a
Material Adverse Effect, as the “Material Contracts”) as of the Effective Date,
there are no (a) employment agreements covering the management of any Obligor,
(b) collective bargaining agreements or other similar labor agreements covering
any employees of any Obligor, (c) agreements for managerial, consulting or
similar services to which any Obligor is a party or by which it is bound, (d)
agreements regarding any Obligor, its assets or operations or any investment
therein to which any of its equity holders is a party or by which it is bound,
(e) real estate leases, Intellectual Property licenses or other lease or

32

--------------------------------------------------------------------------------

 

license agreements to which any Obligor is a party, either as lessor or lessee,
or as licensor or licensee (other than licenses arising from the purchase of
“off the shelf” products), (f) customer, distribution, marketing or supply
agreements to which any Obligor is a party, in each case with respect to the
preceding clauses (a) through (e) requiring payment of more than $250,000 in any
year, (g) partnership agreements to which any Obligor is a general partner or
joint venture agreements to which any Obligor is a party, (h) third party
billing arrangements to which any Obligor is a party, or (i) any other
agreements or instruments to which any Obligor is a party, and the breach,
nonperformance or cancellation of which, or the failure of which to renew, could
reasonably be expected to have a Material Adverse Effect. Each of the Material
Contracts specified on Schedule 6.18 is in full force and effect on the date
hereof and the consummation of the transactions contemplated by the Transaction
Documents will not give rise to a right of termination in favor of any party
(other than any Obligor) to any Material Contract, except for such Material
Contracts the noncompliance with which would not reasonably be expected to have
a Material Adverse Effect.  

Section 6.19 [Reserved].

Section 6.20 Intellectual Property. Each Obligor owns, is licensed to use or
otherwise has the right to use, all Intellectual Property that is material to
the condition (financial or other), business or operations of such Obligor. All
Intellectual Property existing as of the Effective Date which is issued,
registered or pending with any United States or foreign Governmental Authority
(including, without limitation, any and all applications for the registration of
any Intellectual Property with any such United States or foreign Governmental
Authority) and all licenses under which any Obligor is the licensee of any such
registered Intellectual Property (or any such application for the registration
of Intellectual Property) owned by another Person are set forth on Schedule
6.20. Such Schedule 6.20 indicates in each case whether such registered
Intellectual Property (or application therefor) is owned or licensed by such
Obligor, and in the case of any such licensed registered Intellectual Property
(or application therefor), lists the name and address of the licensor and the
name and date of the agreement pursuant to which such item of Intellectual
Property is licensed and whether or not such license is an exclusive license and
indicates whether there are any purported restrictions in such license on the
ability to such Obligor to grant a security interest in and/or to transfer any
of its rights as a licensee under such license. Except as indicated on Schedule
6.20, the applicable Obligor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each such registered
Intellectual Property (or application therefor) purported to be owned by such
Obligor, free and clear of any Liens and/or licenses in favor of third parties
or agreements or covenants not to sue such third parties for infringement. All
registered Intellectual Property of each Obligor is duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. No Obligor is party
to, nor bound by, any material license or other agreement with respect to which
any Obligor is the licensee that prohibits or otherwise restricts such Obligor
from granting a security interest in such Obligor’s interest in such license or
agreement or other property. To the Company’s knowledge, each Obligor conducts
its business without infringement or claim of infringement of any Intellectual
Property rights of others and there is no infringement or claim of infringement
by others of any Intellectual Property rights of any Obligor, which infringement
or claim of infringement could reasonably be expected to have a Material Adverse
Effect.

Section 6.21 Solvency.  After giving effect to the Advance, the liabilities and
obligations of the Company and each Obligor under the Transaction Documents,
taken as a whole, are Solvent.

Section 6.22 Full Disclosure.  None of the written information (financial or
otherwise) furnished by or on behalf of any Obligor to the Purchaser in
connection with the consummation of the transactions contemplated by the
Transaction Documents, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained herein or
therein not misleading in light

33

--------------------------------------------------------------------------------

 

of the circumstances under which such statements were made. All financial
projections delivered to Purchaser by the Company (or their agents) have been
prepared on the basis of the assumptions stated therein. Such projections
represent the Company’s best estimate of the future financial performance of the
Company and the other Obligors, as applicable, and such assumptions are believed
by the Company to be fair and reasonable in light of current business
conditions; provided, however, that the Company can give no assurance that such
projections will be attained.

Section 6.23 Interest Rate.  The rate of interest paid under the Subordinate
Note and the method and manner of the calculation thereof do not violate any
usury or other law or Applicable Laws, or any of the Organizational Documents.

Section 6.24 Subsidiaries.  Except as set forth on Schedule 6.24, the Company
does not own any stock, partnership interests, limited liability company
interests or other equity securities or Subsidiaries except for Permitted
Investments.  As of the Effective Date, (i) there is no Subsidiary of the
Company that is not an Obligor other than the Excluded Subsidiaries, and (ii)
the Company does not own any Subsidiaries other than the Subsidiaries identified
on Schedule 6.24.

Section 6.25 [Reserved].

Section 6.26 Approvals.  No consent of any Person and no authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or enforcement
of any Transaction Document (including, without limitation, the issuance of the
Subordinated Note or the Warrant) which has not been obtained or made as of the
date hereof.

Section 6.27 Insurance.  Each Obligor has in place, with financially sound and
reputable insurance companies or associations, casualty, public liability and
other insurance, including without limitation, product liability insurance, in
such amounts and covering such risks as are customarily maintained by other
companies operating similar businesses in similar locations and will furnish to
the Purchaser on the Effective Date, information presented in reasonable detail
as to the insurance so carried, including (i) endorsements to (A) all “All Risk”
policies naming the Purchaser as loss payee and (B) all general liability and
other liability policies naming the Purchaser as additional insured and (ii)
legends providing that no cancellation, material reduction in amount or material
change in insurance coverage thereof shall be effective until at least thirty
(30) days after receipt by the Purchaser of written notice thereof.

Section 6.28 Continuing Business of Company.  There exists no actual or, to the
knowledge of any Obligor, threatened in writing termination, cancellation or
material limitation of, or any material modification or change in, (i) the
business relationships of any Obligor with any customer or group of customers of
such Obligor whose business individually or in the aggregate is material to the
operations or financial condition of such Obligor, (ii) the business
relationships of any Obligor with any of its material suppliers or (iii) any
Material Contract; and each Obligor reasonably anticipates that after the
consummation of the transactions contemplated by this Agreement, all such
customers and suppliers will continue a business relationship with such Obligor
on a basis no less favorable to such Obligor than as heretofore conducted.

Section 6.29 [Reserved].

Section 6.30 No General Solicitation.  Except as set forth in Schedule 6.16,
neither the Company, nor any of its officers, employees, agents, directors,
stockholders or partners has engaged the services of a broker, investment banker
or finder to contact any potential investor nor has the Company or any of the

34

--------------------------------------------------------------------------------

 

Company’s officers, employees, agents, directors, stockholders or partners,
agreed to pay any commission, fee or other remuneration to any third party to
solicit or contact any potential investor, in either case with respect to the
issuance of the Subordinated Note and the Warrant.  The Company and its
officers, directors, employees, agents, stockholders and representatives have
not published, distributed, issued, posted or otherwise used or employed, and
shall not publish, distribute, issue, post or otherwise use or employ, any form
of general solicitation or general advertising, including, without limitation,
via mass publication (including via mass e-mail to persons or entities with whom
the Company has no substantial and pre-existing relationship), television,
radio, the Internet or any other form of mass media (“General Solicitation”)
within the meaning of Rule 502(c) under the Securities Act or any General
Solicitation that constitutes a written communication within the meaning of Rule
405 under the Securities Act in connection with the offer and sale of the
Subordinated Note and the Warrant.  The Company shall conduct the offering of
the Subordinated Note and the Warrant in a manner so as to allow the offering to
qualify for a private placement exemption from registration under the Securities
Act, including Rule 506(b) thereunder.

Section 6.31 Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants to the Company as of the Effective Date that:

(a) Authorization.  The Purchaser has the requisite legal capacity, power and/or
authority to enter into and perform under the Transaction Agreements.  The
Transaction Agreements, when executed and delivered by each Purchaser, will
constitute valid and legally binding obligations of such Purchaser, enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies, or (b) to the
extent the indemnification provisions contained in the Investors’ Rights
Agreement may be limited by applicable federal or state securities laws.

(b) Purchase Entirely for Own Account.  The Subordinated Note and the Warrant to
be acquired by the Purchaser on the Closing Date are being acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof; it being
understood that Purchaser may after the Closing Date assign or transfer all or
any part of the Subordinated Note and/or the Warrant in accordance with the
terms of this Agreement and, in the case of the Warrant, in accordance with the
terms of the Warrant Documents.

(c) Disclosure of Information.  The Purchaser further represents that it has had
an opportunity to ask questions of and receive answers from the Company
regarding the terms and conditions of the offering of the Subordinated Note and
the business, properties, prospects and financial condition of the Company.  The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Article 6 of this Agreement or the right of the Purchaser to
rely on such representations and warranties.

(d) Restricted Securities.  The Purchaser understands that the Subordinated
Note, the Commitment Fee Shares and the Warrant may be characterized as
“restricted securities” under the federal securities laws, inasmuch as they are
being acquired from the Company in a transaction not involving a public
offering, and that under such laws and applicable regulations they may not be
resold without registration under the Securities Act, except in certain limited
circumstances.  In this connection, the Purchaser represents that it is familiar
with Rule 144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities
Act.  The Purchaser acknowledges that the

35

--------------------------------------------------------------------------------

 

Company shall have no obligation to register or qualify the Subordinated Note or
Warrant for resale, except as set forth in this Agreement.  The Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the applicable
securities, and on requirements relating to the Company that are outside the
Purchaser's control, and which the Company is under no obligation (except as
otherwise set forth in Section 7.14 hereof) and may not be able to satisfy.

(e) Legends.  The Purchaser understands that the Warrant, and any securities
issued in respect of or exchange for the Warrant, may bear one or all of the
following legends:

(i) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO
SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933.”

(ii) Any legend set forth in or required by the other Transaction Agreements.

(iii) Any legend required by the securities laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.

(f) Accredited Investor.  The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

(g) ERISA. The Purchaser is not acquiring the Subordinated Note and warrant with
the assets of any employee benefit plan, which is subject to Title I of ERISA or
any “plan” which is subject to Section 4975 of the Code.

Each of the foregoing representations and warranties shall be deemed made by
each Obligor on and as of both the Effective Date and the Closing Date and shall
survive the execution and delivery of this Agreement and the Closing.

Article 7.

AFFIRMATIVE COVENANTS

So long as the Subordinated Note or any other Obligations (other than contingent
obligations to the extent that no claim giving rise thereto has been asserted)
shall remain outstanding pursuant to the Note Documents, unless the Purchaser
shall otherwise consent in the manner set forth in Section 10.4, each Obligor
shall, and shall cause each of its Subsidiaries to, comply with each of the
following covenants:

Section 7.1 Financial Statements and Other Reports. The Company will deliver to
the Purchaser: (a) as available, but no later than thirty (30) days after the
last day of each month, a company prepared “flash report” covering the Company’s
and its Consolidated Subsidiaries’ consolidated operations during the period,
prepared in a manner, scope and detail satisfactory to the Purchaser, certified
by a Responsible Officer and in a form acceptable to the Purchaser, (b) as
available, but no later than forty five (45) days

36

--------------------------------------------------------------------------------

 

(unless further extended to sixty (60) days pursuant to the grant of a valid
extension to the filing deadline of the related 10-Q from the SEC) after the
last day of each Fiscal Quarter of the Company, a company prepared consolidated
balance sheet, cash flow and income statement (including year-to-date results)
covering the Company’s and its Consolidated Subsidiaries’ consolidated
operations during the period, prepared under GAAP, consistently applied, setting
forth in comparative form the corresponding figures as at the end of the
corresponding Fiscal Quarter of the previous Fiscal Year and the projected
figures for such period based upon the projections required hereunder, all in
reasonable detail, certified by a Responsible Officer and in a form acceptable
to the Purchaser; (c) together with the flash reports described in (a) above,
evidence of payment and satisfaction of all payroll, withholding and similar
taxes due and owing by all Obligors with respect to the payroll period(s)
occurring during such month, subject to Section 7.2; (d) as soon as available,
but no later than one hundred five (105) days after the last day of the
Company’s Fiscal Year, audited consolidated financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to the Purchaser in its reasonable discretion; (e) within five (5)
days of delivery or filing thereof, copies of all statements, reports (other
than borrowing base reports delivered pursuant thereto) and notices made
available to the Company’s security holders or to any agents or lenders under
any Existing Senior Secured Debt Documents and copies of all reports and other
filings made by the Company with any stock exchange on which any securities of
any Obligor are traded and/or the SEC; (f) a prompt written report of any legal
actions pending or threatened against any Obligor or any of its Subsidiaries
that could reasonably be expected to result in damages or costs to any Obligor
or any of its Subsidiaries of One Hundred Fifty Thousand Dollars ($150,000) or
more; (g) prompt written notice of an event that materially and adversely
affects the value of any Intellectual Property; (h) budgets, sales projections,
operating plans and other financial information and information, reports or
statements regarding the Obligors, their business and the Collateral (including,
without limitation, copies of any borrowing base reports delivered pursuant to
any of the Existing Senior Secured Debt Documents) as the Purchaser may from
time to time reasonably request. The Company will, within thirty (30) days after
the last day of each month, deliver to the Purchaser (i) with the first two
monthly flash reports described in clause (a) above and (ii) with quarterly
financial statements described in clause (b) above, a duly completed Compliance
Certificate signed by a Responsible Officer setting forth calculations showing
compliance with the financial covenants set forth in this Agreement; (i)
promptly upon receipt thereof, copies of all financial statements of, and all
reports and management letters submitted by, independent public accountants to
any of the Obligors in connection with each annual, interim, or special audit of
any Obligor’s financial statements; (j) within sixty (60) days following the end
of the Company’s Fiscal Year, the Company shall deliver to the Purchaser the
annual budget for both the Company and any of its Subsidiaries, including
forecasts of the income statement, the balance sheet and a cash flow statement
for the immediately succeeding year on a quarterly basis and thereafter, shall
promptly deliver any amendment thereto; (k) promptly upon their becoming
available, the Company shall deliver to the Purchaser copies of all Material
Contracts or material amendments thereto entered into after the Effective Date.

Section 7.2 Payment and Performance of Obligations.  Each Obligor (a) will pay
and discharge, and cause each Subsidiary to pay and discharge, on a timely basis
as and when due, all of their respective obligations and liabilities, except for
such obligations and/or liabilities (i) that may be the subject of a Permitted
Contest, and (ii) the nonpayment or nondischarge of which could not reasonably
be expected to have a Material Adverse Effect or result in a Lien against any
Collateral, except for Permitted Liens, (b) without limiting anything contained
in the foregoing clause (a), pay all amounts due and owing in respect of Taxes
(including without limitation, payroll and withholdings tax liabilities) on a
timely basis as and when due, and in any case prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for nonpayment
thereof, other than in connection with any tax payment plan with the applicable
Governmental Authority on terms consistent with past practices, provided that
Purchaser has been furnished with a copy of such payment plan (or if such
payment plan is not in writing, the Company

37

--------------------------------------------------------------------------------

 

shall either (i) provide the Purchaser with a certificate of a Responsible
Officer setting forth the material terms and conditions of such payment plan or
(ii) for any such plans existing on the Effective Date, disclose the material
terms and conditions of such plan on Schedule 6.14), (c) will maintain, and
cause each Subsidiary to maintain, in accordance with GAAP, appropriate reserves
for the accrual of all of their respective obligations and liabilities, and (d)
will not breach or permit any Subsidiary to breach, or permit to exist any
default under, the terms of any lease, commitment, contract, instrument or
obligation to which it is a party, or by which its properties or assets are
bound, except for such breaches or defaults which could not reasonably be
expected to have a Material Adverse Effect.

Section 7.3 Maintenance of Existence.  Each Obligor will preserve, renew and
keep in full force and effect and in good standing, and will cause each
Subsidiary to preserve, renew and keep in full force and effect and in good
standing, their respective existence and their respective rights, privileges and
franchises necessary or desirable in the normal conduct of business.

Section 7.4 Maintenance of Property; Insurance.

(a) Each Obligor will keep, and will cause each Subsidiary to keep, all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted. If all or any part of the Collateral useful or
necessary in its business becomes damaged or destroyed, each Obligor will, and
will cause each Subsidiary to, promptly and completely repair and/or restore the
affected Collateral in a good and workmanlike manner.

(b) Upon completion of any Permitted Contest, Obligors shall, and will cause
each Subsidiary to, promptly pay the amount due, if any, and deliver to the
Purchaser proof of the completion of the contest and payment of the amount due,
if any, following which the Purchaser shall return the security, if any,
deposited with the Purchaser pursuant to the definition of Permitted Contest.

(c) Each Obligor will maintain with financially sound and reputable insurance
companies or associations casualty, public liability and other insurance in such
amounts and covering such risks as are customarily maintained by other companies
operating similar businesses in similar locations, and, at the written request
of the Purchaser, provide evidence of compliance with this covenant to the
Purchaser in the form of certificates of insurance naming the Purchaser as an
additional insured, assignee and lender loss payee, as applicable, on each
insurance policy required to be maintained pursuant to this Section 7.4 pursuant
to endorsements in form and substance reasonably acceptable to the Purchaser.

Section 7.5 Compliance with Laws and Material Contracts.  Each Obligor will
comply, and cause each Subsidiary to comply, with the requirements of all
Applicable Laws and Material Contracts, except to the extent that failure to so
comply could not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon a material portion of the assets of any such
Obligor in favor of any Governmental Authority.

Section 7.6 Inspection of Property, Books and Records.  Each Obligor will keep,
and will cause each Subsidiary to keep, proper books of record substantially in
accordance with GAAP in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities; and
will permit, and will cause each Subsidiary to permit, at the sole cost of the
applicable Obligor or any applicable Subsidiary, representatives of the
Purchaser to visit and inspect any of their respective properties, to examine
and make abstracts or copies from any of their respective books and records, to
conduct a collateral audit and analysis of their respective operations and the
Collateral, to verify the amount and age of the accounts, the identity and
credit of the respective account debtors, to

38

--------------------------------------------------------------------------------

 

review the billing practices of Obligors and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants as often as may reasonably be desired.
Notwithstanding the foregoing, in the absence of a Default or an Event of
Default, the Purchaser exercising any rights pursuant to this Section 7.6 shall
give the applicable Obligor or any applicable Subsidiary commercially reasonable
prior notice of such exercise and (ii) Obligors shall only be required to
reimburse the costs of the Purchaser for one such audit, inspection,
verification or examination per Fiscal Year. No notice shall be required during
the existence and continuance of any Default or Event of Default or any time
during which the Purchaser reasonably believes a Default or an Event of Default
exists.

Section 7.7 Use of Proceeds.  The Company shall use the proceeds from the sale
of the Subordinated Note and the Warrant solely for (i) the repayment in full of
the Hillair Note on the Closing Date, (ii) to pay transaction fees and expenses
incurred by the Company in connection with the transactions contemplated by this
Agreement, and (iii) the remainder for working capital and the general corporate
purposes of the Company, and none of such proceeds will be used, directly or
indirectly, (a) for the purpose of purchasing or carrying any “margin security”
or “margin stock” or for the purpose of reducing or retiring any debt that
originally was incurred to purchase or carry a “margin security” or “margin
stock” or for any other purpose that might constitute this transaction a
“purpose credit” within the meaning of the regulations of the Board of Governors
of the Federal Reserve System, (b) for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws, or (c) to fund any activities or business of or
with any Designated Person or in any country or territory that at the time of
such funding is itself the subject of any sanctions under any Anti-Terrorism
Laws or any sanctions program administered by (x) OFAC or (y) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom in violation of any Anti-Terrorism Laws.  Neither the purchase of the
Subordinated Note hereunder nor the use of the proceeds thereof, will result in
a violation of any Anti-Terrorism Laws or any sanctions program administered by
(x) OFAC or (y) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, or otherwise in violation of any
Anti-Corruption Laws.

Section 7.8 [Reserved].

Section 7.9 Notices of Litigation and Defaults.  Obligors will give prompt
written notice to the Purchaser (a) of any litigation or governmental
proceedings pending or threatened (in writing) against any Obligor which would
reasonably be expected to have a Material Adverse Effect or which in any manner
calls into question the validity or enforceability of any Transaction Document,
(b) upon any Obligor becoming aware of the existence of any Default or Event of
Default together with a certificate of a Responsible Officer of the Company
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto, (c) if any Obligor is in breach or
default under or with respect to any Material Contract, or if any Obligor is in
breach or default under or with respect to any other contract, agreement, lease
or other instrument to which it is a party or by which its property is bound or
affected, which breach or default in each case or in the aggregate could
reasonably be expected to have a Material Adverse Effect, (d) of any strikes or
other labor disputes pending or, to the Company’s knowledge, threatened against
any Obligor, (e) if there is any infringement or claim of infringement by any
other Person with respect to any Intellectual Property rights of any Obligor
that could reasonably be expected to have a Material Adverse Effect, or if there
is any claim by any other Person that any Obligor in the conduct of its business
is infringing on the Intellectual Property Rights of others, and (f) of all
returns, recoveries, disputes and claims that involve more than $250,000.
Obligors represent and warrant that Schedule 7.9 sets forth a complete list of
all matters existing as of the Effective Date for which notice

39

--------------------------------------------------------------------------------

 

could be required under this Section and all litigation or governmental
proceedings pending or threatened (in writing) against any Obligor as of the
Effective Date.

Section 7.10 Further Assurances; Additional Guarantors.

(a) Each Obligor will, and will cause each Subsidiary to, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as may from time to time be necessary or
as the Purchaser may from time to time reasonably request in order to carry out
the intent and purposes of the Transaction Documents and the transactions
contemplated thereby, including all such actions to establish, create, preserve,
protect and perfect a first priority Lien (subject only to Permitted Liens) in
favor of the Purchaser on the Collateral (including Collateral acquired after
the date hereof).

(b) Upon receipt of an affidavit of an authorized representative of the
Purchaser as to the loss, theft, destruction or mutilation of the Subordinated
Note or any other Transaction Document which is not of public record, and, in
the case of any such mutilation, upon surrender and cancellation of such
Subordinated Note or other applicable Transaction Document, Obligors will issue,
in lieu thereof, a replacement Subordinated Note or other applicable Transaction
Document, dated the date of such lost, stolen, destroyed or mutilated
Subordinated Note or other Transaction Document in the same principal amount
thereof and otherwise of like tenor.

(c) Within ten (10) Business days (or such later date as the Purchaser may agree
in its sole discretion) after any Person becomes a direct or indirect Subsidiary
of the Company (other than the Excluded Subsidiaries), cause such Person to (i)
become a Subsidiary Guarantor by executing and delivering to the Purchaser a
joinder agreement in form and substance satisfactory to the Purchaser, (ii) to
deliver to the Purchaser an amendment, unless otherwise covered by the terms of
the joinder agreement, to the Pledge Agreement in form and substance
satisfactory to the Purchaser to accomplish the pledge of all of the shares of
such Subsidiary as security for the Obligations, (iii) to deliver to the
Purchaser an amendment, unless otherwise covered by the terms of the joinder
agreement, to the Security Agreement in form and substance satisfactory to the
Purchaser to join such Subsidiary as a debtor thereunder and to grant a lien on
its assets as security for the Obligations, and (iv) deliver to the Purchaser
such charter documents, resolutions and favorable opinions of counsel reasonably
requested by the Purchaser (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clauses (i) through (iii)), all in form, content and scope reasonably
satisfactory to Purchaser.

Section 7.11 [Reserved]

Section 7.12 Maintenance of Management. The Company will cause its business to
be continuously managed by its present executive chairman, chief executive
officer and chief financial officer or such other individuals serving in such
capacities as shall be appointed by the board of directors of the Company. The
Company will notify the Purchaser promptly in writing of any change in its board
of directors or executive officers.

Section 7.13 [Reserved].

Section 7.14 Registration Rights; Indemnification.

(a) Registration Rights. The Interest Conversion Shares issuable to pay accrued
interest under the Subordinated Note pursuant to Section 2.3(b), the Warrant
Exercise Shares (as defined

40

--------------------------------------------------------------------------------

 

in the Warrant Agreement) issuable upon exercise of Warrants, and the Commitment
Fee Shares, will be included in an existing Form S-3 Shelf Registration
Statement with a resale prospectus through an amendment to such registration
statement if permitted or through a new resale registration statement, either of
which shall be filed by the Company with the SEC at the Company’s sole expense
not later than forty-five (45) days after the Closing Date. The Company shall
use its best efforts to cause such amendment to be declared effective by the SEC
at the earliest practicable time and to remain effective for the period of the
distribution contemplated thereby. The Company shall also (i) prepare and file
with the SEC such amendments and supplements to such registration statement and
the prospectus used in connection therewith as may be necessary to keep such
registration statement effective for the period of the distribution and to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement in accordance with the
Purchaser’s intended method of disposition, (ii) use its commercially reasonable
efforts to register or qualify the securities covered by such registration
statement under the securities or blue sky laws of such jurisdictions as the
sellers of securities or, in the case of an underwritten public offering, the
managing underwriter, may reasonably request; and (iii) notify each seller when
the prospectus or any prospectus supplement or post-effective amendment has been
filed, and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, of any request by the SEC for
amendments or supplements to such registration statement or to amend or to
supplement such prospectus or for additional information, of the issuance by the
SEC of any stop order suspending the effectiveness of such registration
statement or the initiation of any proceedings for that purpose.

(b) Indemnification.   To the extent permitted by law, the Company shall
indemnify and hold harmless the Purchaser, and any of its members, officers,
managers, legal counsel and accountants, underwriter (as defined in the
Securities Act), against any expenses, losses, claims, damages or liabilities
(joint or several) to which they may become subject under the Securities Act or
other applicable federal or state law, insofar as such expenses, losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any of the following statements, omissions or violations (each a
“Violation”):

(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;

(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading;

(iii) any violation or alleged violation by the Company of the Securities Act,
any federal or state securities law or any rule or regulation promulgated under
the Securities Act or any federal or state securities law in connection with the
offering covered by such registration statement;

and the Company shall reimburse the Purchaser and/or its applicable members,
officers, managers, underwriter or controlling person for any legal or other
expenses reasonably incurred by it, as incurred, in connection with
investigating or defending any such loss, claim, damage liability or action;
provided, however, that the Company shall not be liable in any such case to the
extent that any such expense, loss, claim, damage or liability arises out of or
is based upon an untrue statement or omission made in any such registration
statement in reliance upon and in conformity with written information furnished
to the Company by the Purchaser expressly for use in preparation
thereof.  Lender agrees to promptly notify the Company in writing of any such

41

--------------------------------------------------------------------------------

 

claim or suit that the pleading, demand letter, or other notice is served upon
Lender; and agrees to cooperate in a reasonable manner with the Company and at
the Company’s expense, with respect to the defense and disposition of such
claim. The Company shall have control of the defense or settlement of any such
claim; provided, however, that the Company shall not enter into any settlement
that obligates the Purchaser and/or its applicable members, officers, managers,
underwriter or controlling person to take any action or incur any expense
without such person’s prior written consent, and further provided that the
Purchaser and/or its applicable members, officers, managers, underwriter or
controlling person shall have the right to be represented by independent counsel
of their own choosing, at their own expense, in connection with such claim or
suit. If the Company fails to defend such suit, then the Purchaser and/or its
applicable members, officers, managers, underwriter or controlling person,
through counsel of their own choice, shall, at the expense of the Company, have
the right to conduct the defense of such claim; provided however that the
Purchaser and/or its applicable members, officers, managers, underwriter or
controlling person shall not enter into any settlement that obligates the
Company to take any action or incur any expense without the Company’s prior
written consent.

Section 7.15 Closing Commitment Fee.  The Company shall issue to the Purchaser
1,650,000 shares of the Company's Common Stock (the "Commitment Fee Shares") as
a closing commitment fee, which fee shall be due and payable in full and such
shares shall be issued not later than five (5) days after the Closing Date. The
Commitment Fee Shares shall be evidenced by an original share certificate duly
executed, and validly issued and delivered by the Company to the Purchaser,
representing 1,650,000 shares of Common Stock of the Company.

Section 7.16 Post-Closing Covenants.

(a) The Company shall fully and timely comply with any and all covenants set
forth in the Post-Closing Letter Agreement.

(b) Upon the exercise by the Purchaser at any time of any purchase option under
the MidCap Intercreditor Agreement, the Company shall promptly (and in any event
within five (5) Business Days following demand therefore by the Purchaser)
reimburse the Purchaser in full for any prepayment fee or premium paid by the
Purchaser to the MidCap Senior Agent in connection with the exercise of any such
purchase option. Nothing in the immediately preceding sentence is intended to
obligate, nor shall it be construed as obligating, the Purchaser at any time and
under any circumstances to exercise such purchase option, it being understood
that any decision by the Purchaser to exercise such purchase option shall be
made by the Purchaser in its sole and absolute discretion.

Article 8.

NEGATIVE COVENANTS AND FINANCIAL COVeNANTS

For so long as the Subordinated Note or any other Obligations shall remain
outstanding (other than contingent obligations to the extent that no claim
giving rise thereto has been asserted), unless the Purchaser shall otherwise
consent in the manner set forth in Section 10.4, each Obligor agrees to comply
with the following covenants:

Section 8.1 Debt; Contingent Obligations.  No Obligor will, or will permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt. No Obligor will, or will permit any

42

--------------------------------------------------------------------------------

 

Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.

Section 8.2 Liens.  No Obligor will, or will permit any Subsidiary to, directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.

Section 8.3 Restricted Distributions.  No Obligor will, or will permit any
Subsidiary to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Distribution, except, provided there exists no
Default or Event of Default, for Permitted Distributions.

Section 8.4 Restrictive Agreements.  No Obligor will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than (w) the Transaction Documents (x) any agreements for purchase money
debt permitted under clause (c) of the definition of Permitted Debt and (y) the
Existing Senior Secured Debt Documents as in effect on the date hereof)
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or (b) create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind (except as provided by the Existing Senior Secured Debt
Documents) on the ability of any Subsidiary to: (i) pay or make Restricted
Distributions to any Obligor or any Subsidiary; (ii) pay any Debt owed to any
Obligor or any Subsidiary (other than to another Excluded Subsidiary); (iii)
make loans or advances to any Obligor or any Subsidiary; or (iv) transfer any of
its property or assets to any Obligor or any Subsidiary.

Section 8.5 Payments and Modifications of Subordinated Debt.  No Obligor will,
or will permit any Subsidiary to, directly or indirectly (a) declare, pay, make
or set aside any amount for payment in respect of any Subordinated Debt, except
for payments made in full compliance with and expressly permitted under the
Subordination Agreement (other than by a Subordinated Debt Permitted
Refinancing), (b) amend or otherwise modify the terms of any Subordinated Debt,
except for amendments or modifications made in full compliance with the
Subordination Agreement, (c) declare, pay, make or set aside any amount for
payment in respect of any Debt hereinafter incurred that, by its terms, or by
separate agreement, is subordinated to the Obligations, except for payments made
in full compliance with and expressly permitted under the subordination
provisions applicable thereto, or (d) amend or otherwise modify the terms of any
such Debt if the effect of such amendment or modification is to (i) increase the
interest rate or fees on, or change the manner or timing of payment of, such
Debt, (ii) accelerate or shorten the dates upon which payments of principal or
interest are due on, or the principal amount of, such Debt, (iii) change in a
manner adverse to any Obligor or the Purchaser any event of default or add or
make more restrictive any covenant with respect to such Debt, (iv) change the
prepayment provisions of such Debt or any of the defined terms related thereto,
(v) change the subordination provisions thereof (or the subordination terms of
any guaranty thereof), or (vi) change or amend any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Debt in a manner adverse to any
of the Obligors or the Purchasers. The Obligors shall, prior to entering into
any such amendment or modification, deliver to the Purchaser reasonably in
advance of the execution thereof, any final or execution form copy thereof.

Section 8.6 Consolidations, Mergers and Sales of Assets; Change in Control.  No
Obligor will, or will permit any Subsidiary to, directly or indirectly (a)
consolidate or merge or amalgamate with or into any other Person (provided that
(i) any Subsidiary may merge into the Company so long as the Company is the
surviving entity, (ii) any Domestic Subsidiary may merge with and into any other
Domestic Guarantor, (iii) any Foreign Subsidiary may merge with and into any
Foreign Guarantor or any Domestic Guarantor or the Company, provided that in the
case of a merger of a Foreign Subsidiary with and into a Domestic Guarantor or
the Company, such Domestic Guarantor or the Company, as applicable is the

43

--------------------------------------------------------------------------------

 

surviving entity, and (iv) the Company may consummate the Reincorporation on the
Closing Date), or (b) consummate any Asset Dispositions other than Permitted
Asset Dispositions. No Obligor will suffer or permit to occur any Change in
Control with respect to itself, any Subsidiary or any Guarantor, except any
Change of Control with respect to a Subsidiary resulting from a merger or
consolidation of the type expressly permitted under clauses (i) through (iii) of
the proviso above in this Section 8.6.

Section 8.7 Purchase of Assets, Investments.  No Obligor will, or will permit
any Subsidiary to, directly or indirectly (a) acquire or enter into any
agreement to acquire any assets other than in the Ordinary Course of Business or
as permitted under clause (h) or clause (i) of the definition of Permitted
Investments; (b) engage or enter into any agreement to engage in any joint
venture or partnership with any other Person; or (c) acquire or own or enter
into any agreement to acquire or own any Investment in any Person other than
Permitted Investments.

Section 8.8 Transactions with Affiliates.  Except as otherwise disclosed on
Schedule 8.8 or as otherwise expressly permitted pursuant to this Agreement with
respect to transactions between any Subsidiary and any other Subsidiary or the
Company, no Obligor will, or will permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Obligor except, provided there exists no
Default or Event of Default, for transactions that are disclosed to the
Purchaser in advance of being entered into and which contain terms that are no
less favorable to the applicable Obligor or any Subsidiary, as the case may be,
than those which might be obtained from a third party not an Affiliate of any
Obligor (collectively, “Permitted Intercompany Transactions”).  Notwithstanding
anything to the contrary herein or in any Schedule, the Company and the Obligors
may not pay any management fees to any Subsidiary or other Person that is not an
Obligor.

Section 8.9 Modification of Organizational Documents.  No Obligor will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Organizational Documents of such Person, except for Permitted Modifications.

Section 8.10 Modification of Certain Agreements.  (a) No Obligor will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Existing Senior Secured Debt Documents (other than the MidCap ABL Credit
Agreement and related documents) or any other Material Contract, which amendment
or modification in any case: (i) is contrary to the terms of this Agreement or
any other Transaction Document; (ii) could reasonably be expected to be
materially adverse to the rights, interests or privileges of the Purchaser or
their ability to enforce the same; (iii) results in the imposition or expansion
in any material respect of any obligation of or restriction or burden on any
Obligor or any Subsidiary; or (iv) reduces in any material respect any rights or
benefits of any Obligor or any Subsidiaries (it being understood and agreed that
any such determination shall be in the discretion of the Purchaser). Each
Obligor shall, prior to entering into any amendment or other modification of any
of the foregoing documents, deliver to the Purchaser reasonably in advance of
the execution thereof, any final or execution form copy of amendments or other
modifications to such documents, and such Obligor agrees not to take, nor permit
any of its Subsidiaries to take, any such action with respect to any such
documents.

(b) No Obligor will, or will permit any Subsidiary to, directly or indirectly,
amend or otherwise modify any MidCap ABL Credit Agreement or any related
document thereto except for amendments or modifications made in full compliance
of the MidCap Intercreditor Agreement.

Section 8.11 Conduct of Business.  No Obligor will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Effective Date and described on Schedule 8.11
and businesses reasonably related thereto.

44

--------------------------------------------------------------------------------

 

Section 8.12 Lease Payments.  No Obligor will, or will permit any Subsidiary to,
directly or indirectly, incur or assume (whether pursuant to a Guarantee or
otherwise) any liability for rental payments except in the Ordinary Course of
Business.

Section 8.13 Limitation on Sale and Leaseback Transactions.  No Obligor will, or
will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Obligor or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

Section 8.14 Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts.  No Obligor will, or will permit any Subsidiary (except in the case of
any Foreign Subsidiary in the Ordinary Course of Business) to, directly or
indirectly, establish any new Deposit Account or Securities Account without
prior written notice to the Purchaser, and, subject to the terms of the
Intercreditor Agreement, unless the Purchaser, such Obligor or such Subsidiary
and the bank, financial institution or securities intermediary at which the
account is to be opened enter into a Deposit Account Control Agreement or
Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account. Each Obligor
represents and warrants that Schedule 8.14 lists all of the Deposit Accounts and
Securities Accounts of each Obligor as of the Effective Date. The provisions of
this Section requiring Deposit Account Control Agreements shall not apply to
Deposit Accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Obligors’ employees and
identified to the Purchaser by the Company as such; provided, however, that at
all times that any Obligations remain outstanding, the Obligors shall maintain
one or more separate Deposit Accounts to hold any and all amounts to be used for
payroll, payroll taxes and other employee wage and benefit payments, and shall
not commingle any monies allocated for such purposes with funds in any other
Deposit Account.

Section 8.15 Compliance with Anti-Terrorism Laws. No Obligor will, or will
permit any Subsidiary to, directly or indirectly, knowingly enter into any
Material Contracts with any Blocked Person or any Person listed on the OFAC
Lists. Each Obligor shall immediately notify the Purchaser if such Obligor has
knowledge that any Obligor or any of their respective Affiliates or agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. No Obligor will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

Section 8.16 Sale or Discount of Receivables.  No Obligor shall sell with
recourse or discount or otherwise sell for less than the face value thereof, any
of its notes or accounts receivable, except for up to $100,000 in the aggregate
in discounts in any Fiscal Year of the Company.

45

--------------------------------------------------------------------------------

 

Section 8.17 Financial Covenants.  Each of the Obligors shall at all times
during the term of this Agreement, comply with the following financial covenants
and ratios as at the dates and for the fiscal periods indicated below:  

(a) Fixed Charge Coverage Ratio.  Commencing with the Fiscal Month ending
December 31, 2016 and until such time as all Obligations are paid, satisfied and
discharged in full, the Obligors shall not, as of the end of any Fiscal Month,
permit the Fixed Charge Coverage Ratio for the applicable Defined Period (as
defined below) most recently ended on or prior to such date to be less than
1.0x. It is hereby agreed that the applicable measurement period (i) for the
Fiscal Months ending December 2016, January 2017, February 2017, March 2017,
April 2017 and May 2017, respectively, will be from the last day of the Fiscal
Month ending in July 2016 through and including such Fiscal Month end date, and
(ii) for each Fiscal Month ending on or after June 2017, will be the period of
12 consecutive Fiscal Months (“T12M”) ending on such Fiscal Month end date (each
such measurement period herein referred to as a “Defined Period”).

(b) Minimum Liquidity.  Commencing December 31, 2016 and until such time as all
Obligations are paid, satisfied and discharged in full, the Obligors shall, as
of the end of any month, have Minimum Liquidity equal to or in excess of
$3,000,000; provided, however, if no Event of Default exists (x) upon repayment
in full of the MidCap Term Loan, or (y) if the Fixed Charge Ratio, as determined
in Section 8.17(a), has been greater than 1.20x for three consecutive Defined
Periods, Minimum Liquidity shall no longer be tested under this Section 8.17(b).

(c) Total Leverage Ratio.  Commencing December 31, 12016 and until such time as
all Obligations are paid, satisfied and discharged in full, the Obligors will
not, as of the end of any Fiscal Month, permit the Total Leverage Ratio,
calculated on a trailing T12M basis, to be greater than 5.6 to 1.00.

(d) Evidence of Compliance. Commencing with the Fiscal Month ending December 31,
2016, Obligors shall furnish to the Purchaser, together with the monthly
financial reporting required of Obligors in Section 7.1 hereof, a monthly
Compliance Certificate as evidence of Obligors’ compliance with the covenants in
this Section 8.17 and evidence that no Event of Default has occurred. The
Compliance Certificate shall include, without limitation, (a) a statement and
report, on a form approved by the Purchaser, detailing Obligors’ calculations,
and (b) if requested by the Purchaser, back-up documentation (including, without
limitation, invoices, receipts and other evidence of costs incurred during such
fiscal period as the Purchaser shall reasonably require) evidencing the
propriety of the calculations.

(e) Additional Defined Terms.  The following additional definitions are hereby
appended to Section 1.1 of this Agreement:

“Adjusted EBITDA” means EBITDA (with reference in the definition of EBITDA to
“Defined Period” being deemed to be references to “measurement period” for all
purposes of this definition) plus (x) EBITDA during the applicable measurement
period, but prior to the consummation of such acquisition, of businesses, assets
or entities acquired through Permitted Acquisitions or other acquisitions to the
extent expressly permitted under this Agreement plus (y) the amount of net “run
rate” cost savings, operating expense reductions, other operating improvements
and synergies resulting from acquisitions, dispositions, restructurings, cost
savings initiatives and other operational initiatives projected by the Company
in good faith to be realized after the end of the applicable measurement period
but within twelve (12) months after the consummation of the acquisition,
disposition, operational change or other applicable event, which is expected to
result in such cost savings, expense reductions or synergies (calculated, in the
case

46

--------------------------------------------------------------------------------

 

of each of the foregoing clauses (x) and (y), on a pro forma basis as though
such items had been realized on the first day of such period) as a result of
actions taken, including consummated acquisitions permitted under this
Agreement, by any of the Obligors or any of their Subsidiaries, any operational
changes (including, without limitation, operational changes arising out of the
modification of contractual arrangements (including, without limitation,
renegotiation of lease agreements, utilities and logistics contracts and
insurance policies, as well as purchases of leased real properties)) or
headcount reductions, net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of EBITDA from such
actions (it being agreed that “run rate” means the full recurring benefit for a
period that is associated with any action taken), provided that (A) a duly
completed certificate signed by a Responsible Officer of the Company shall be
delivered to the Purchaser together with the Compliance Certificate required to
be delivered pursuant to Section 7.1, certifying that (x) such cost savings,
operating expense reductions and synergies are reasonably expected and factually
supportable, and (y) such actions have been taken and the results with respect
thereto have been achieved or are reasonably expected to be achieved within
twelve (12) months after the consummation of the acquisition, disposition,
operational change or other applicable event, which is expected to result in
such cost savings, expense reductions or synergies, (B) no cost savings,
operating expense reductions and synergies shall be added pursuant to this
subclause (y) to the extent duplicative of any expenses or charges otherwise
added to EBITDA, whether through a pro forma adjustment or otherwise, for such
period, (C) the aggregate amount of add backs made pursuant to this subclause
(y) shall not exceed an amount equal to 50% of EBITDA for the period of four
consecutive fiscal quarters most recently ended prior to the determination date
and (D) such cost savings, operating expense reductions and synergies are
reasonably expected and factually supportable as determined in the Purchaser’s
sole discretion.

 

“EBITDA” has the meaning provided in the Compliance Certificate.

“Fixed Charge Coverage Ratio” means the ratio of Operating Cash Flow (as defined
in the Compliance Certificate) to Fixed Charges (as defined in the Compliance
Certificate) for each Defined Period.

“MidCap Term Loan” means the “Term Loan” as defined in and outstanding under the
credit and security agreement described in the definition of MidCap ABL Credit
Agreement.

“Minimum Liquidity” means the sum of Revolving Loan Availability (as such term
is defined in the MidCap ABL Credit Agreement) plus cash and cash equivalents
that are (a) owned by any Obligor, and (b) not subject to any Lien other than a
Lien in favor of the Purchaser and the MidCap Senior Agent, excluding, however,
any cash and cash equivalents in a specified amount pledged to or held by the
MidCap Senior Agent to secure a specified Obligation (as such term is defined in
the MidCap ABL Credit Agreement) in that amount. For the avoidance of doubt,
cash and cash equivalents that in accordance with this Agreement secure the
Subordinated Note or the obligations of the Obligors owing under the MidCap ABL
Credit Agreement generally are not excluded except to the extent so specified.

“Total Net Debt” means an amount equal to the total aggregate principal amount
of Debt of the Company and its Subsidiaries for borrowed money, including,
without limitation, the principal amount of Obligations hereunder, the principal
amount of Debt under the Existing Senior Secured Debt Documents, Debt for
borrowed money of the type described under clauses (m) through (p) of the
definition of Permitted Debt, capitalized leases and the outstanding balance of
the Subordinated Debt, net of any cash and cash equivalents that are (a) owned
by any Obligor, and (b) not subject to any Lien other than a Lien in favor of
the MidCap Senior Agent or

47

--------------------------------------------------------------------------------

 

Purchaser excluding, however, any cash and cash equivalents in a specified
amount pledged to or held by the MidCap Senior Agent or the Purchaser to secure
a specified Obligation in that amount. For purposes of calculating the amount of
any revolving Debt on any measurement date, the amount of such Debt shall be
deemed to be the average daily balance of such Debt during the 30 day period
ending immediately prior to such measurement date.

“Total Leverage Ratio” means for any measurement period the ratio of (a) Total
Net Debt of Company and its Subsidiaries as of the last date of such period to
(b) annualized Adjusted EBITDA of the Company and its Subsidiaries for the
trailing twelve month period ending on such date.

Section 8.18 Excluded Subsidiaries. Unless an Excluded Subsidiary becomes a
Guarantor hereunder in accordance with terms of 7.10 of this Agreement, no
Obligor shall make any additional Investment (other than any Investments
otherwise expressly permitted to be made to an Excluded Subsidiary in the
definition of “Permitted Investments”) or other transfer, assignment or
conveyance of any type of asset of any kind whatsoever to such Excluded
Subsidiary.  

Article 9.

EVENTS OF DEFAULT

Section 9.1 Events of Default.  Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether or not it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule, or regulation of any
governmental or nongovernmental body:

(a) (i) failure of the Company to pay any principal on any of the Subordinated
Note when due; or (ii) failure of the Company to pay any interest on any of the
Subordinated Note or to pay any other amount payable hereunder or under any
other Note Documents and such failure to pay continues for three days after the
due date thereof; or

(b) failure on the part of any Obligor to perform or observe any covenant
contained in Article 4, Article 8, Sections 7.1, 7.2(b), 7.3, 7.6, 7.7, 7.10,
7.14, 7.15 or 7.16 hereof; or

(c) failure on the part of any Obligor to perform or observe any other term,
covenant or agreement contained in this Agreement or in any other Note Document
to which it is a party, not specifically referred to elsewhere in this Article
9, and any such failure remains unremedied for thirty (30) days after the
earlier of (i) the discovery thereof by the Company or any other Obligor, or
(ii) written notice thereof to the Company by the Purchaser; or

(d) any warranty, representation or other written statement made by or on behalf
of any Obligor contained herein or in any other Transaction Document or in any
instrument furnished in compliance with or in reference to this Agreement is
false or misleading in any material respect on the date as of which made; or

(e) any Obligor shall fail to pay its debts generally as they come due, or shall
file any petition or action for relief under any bankruptcy, reorganization,
insolvency or moratorium law, or any other law or laws for the relief of, or
relating to, debtors; or

(f) an involuntary petition shall be filed under any bankruptcy statute against
any Obligor, or a custodian, receiver, trustee, assignee for the benefit of
creditors (or other similar official)

48

--------------------------------------------------------------------------------

 

shall be appointed to take possession, custody, or control of the properties of
any Obligor, unless such petition or appointment is set aside or withdrawn or
ceases to be in effect within sixty (60) days from the date of said filing or
appointment or an order for relief shall be entered in any such involuntary
action; or

(g) any Obligor: (i) fails to may any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) in respect of
any principal, interest or other amount under any of the Existing Senior Secured
Debt Documents, taking into account any applicable grace and cure periods
provided for therein (provided, however, if (1) any such failure to pay relates
to a borrowing base or appraisal deficiency or to the repurchase of assigned
accounts and (2) the applicable creditor is permitting the repayment of such
deficiency or repurchase over time, no Event of Default shall arise on account
of such failure unless the Obligor subsequently fails to make such repayment
when due); or (ii) breaches or fails to maintain compliance with any financial
covenant contained in, or fails to perform or observe any other agreement, term
or condition contained in, any Existing Senior Secured Debt Documents, or if any
other event shall occur and be continuing thereunder, and the effect of such
failure or other event as described above in this clause (ii) results in the
holders thereof causing the maturity date of the Debt thereunder to be
accelerated and become due prior to any stated maturity except to the extent
waived by the holders thereof; or

(h) a Change of Control shall occur; or

(i) any order or judgment for the payment of money (unless fully covered by
insurance as to which the relevant insurance company has not denied coverage) in
excess of $250,000 shall be rendered against any Obligor, and such order or
judgment shall continue unsatisfied and unstayed for more than the time
permitted by applicable law for an appeal of such judgment to be filed; or

(j) any Obligor shall disavow, revoke or terminate any Transaction Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any arbitrator or governmental body the
validity or enforceability of this Agreement, any Note Document or any other
Transaction Document; or

(k) a warrant or writ of attachment or execution or similar process shall be
issued against any property of any Obligor which exceeds, individually or
together with all other such warrants, writs and processes since the Effective
Date, $250,000 in amount and such warrant, writ or process shall not be
discharged, vacated, stayed or bonded for the time permitted by applicable law
for an appeal of such judgment to be filed; provided, however, that in the event
a bond has been issued in favor of the claimant or other Person obtaining such
attachment or writ, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Purchaser
pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Obligors; or

(l) any Obligor is enjoined, restrained or in any way prevented by the order of
any court or any administrative or regulatory agency from conducting all or any
material part of its business and such order continues for more than the time
permitted by applicable law for an appeal of such judgment to be filed; or

(m) the loss, suspension or revocation of, or failure to renew, any license,
permit or Material Contract now held or hereafter acquired by any Obligor, if
such loss, suspension, revocation or failure to renew could reasonably be
expected to have a Material Adverse Effect; or

49

--------------------------------------------------------------------------------

 

(n) any order, judgment or decree is entered against any Obligor decreeing the
dissolution or split up of such Obligor and such order remains undischarged or
unstayed for a period in excess of sixty (60) days; or

(o) the occurrence of (i) any material default or event of default under the
terms of any of the other Warrant Documents, or (ii) any default or event of
default under the terms of any Material Contract (other than the Existing Senior
Secured Debt Documents), to the extent such default or event of default would
give the non-defaulting party thereto the right to terminate, cancel, or suspend
its performance under, such contract and such default or event of default under
such Material Contract, as the case may be, could reasonably be expected to have
a Material Adverse Effect.

Section 9.2 Remedies on Default.  (a)  Upon the occurrence and continuation of
an Event of Default (other than an Event of Default described in Section 9.1 (e)
and (f)), the Purchaser may, in its sole discretion, but shall not be obligated
to, declare all amounts payable under the Subordinated Note and the other Note
Documents to be forthwith due and payable, including, without limitation, costs
of collection (including reasonable attorneys’ fees if collected by or through
an attorney at law or in bankruptcy, receivership or other judicial proceedings)
and the same shall thereupon become immediately due and payable without demand,
presentment, protest or further notice of any kind, all of which are hereby
expressly waived, and may exercise all of its rights and remedies under the
Transaction Documents or under applicable law.

(b) Upon the occurrence of any Event of Default set forth in Section 9.1(e) or
(f) above, without any notice to the Company or any other act by the Purchaser,
all amounts payable under the Subordinated Note and the other Note Documents,
including, without limitation, all costs of collection (including reasonable
attorneys’ fees if collected by or through an attorney at law or in bankruptcy,
receivership or other judicial proceedings) shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Company and each other Obligor.

(c) No remedy herein conferred or reserved is intended to be exclusive of any
other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Agreement and each other Transaction Document or now or hereafter existing at
law or in equity or by statute. No delay or omission to exercise any right or
power accruing upon any default, omission or failure of performance hereunder
shall impair any such right or power or shall be construed to be a waiver
thereof, but any such right or power may be exercised from time to time and as
often as may be deemed expedient. In order to exercise any remedy reserved to
the Purchaser in this Agreement or any other Transaction Document, it shall not
be necessary to give any notice, other than such notice as may be herein
expressly required.

50

--------------------------------------------------------------------------------

 

Article 10.

MISCELLANEOUS

Section 10.1 Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including telecopier) and shall be
effective (a) if given by mail, when deposited in the mails or (b) if given by
telecopier, when so telecopied.  Notices hereunder shall be mailed or telecopied
as follows:

If to the Company or any other Obligor:

Staffing 360 Solutions, Inc.

3A London Wall Buildings

London Wall

London EC2M 5SY

United Kingdom

Attn:  Brendan Flood, Executive Chairman

Telecopy No.:  ____________

Telephone No.:+44 20 7464 1999

 

with a copy to:

Sheppard Mullin Richter & Hampton LLP

501 W. Broadway, 19th Floor

San Diego, CA 92101

Attn:  Tony Mauriello, Esq.

Telecopy No.: (619) 515-4146  

Telephone No.: (619) 338-6514

 

If to the Purchaser:

Jackson Investment  Group, LLC

2655 Northwinds Parkway

Alpharetta, Georgia 30009

Attn:  Richard L. Jackson

Telecopy Number:   678-495-5356

Telephone Number: 770-643-5605

with a copy to:

Kilpatrick Townsend & Stockton LLP

1100 Peachtree Street, N.E.

Atlanta, GA 30309

Attn:  David Stockton, Esq.

Telecopy Number:  (404) 815-541-3402

Telephone Number:  (404) 815-6444

Section 10.2 No Waiver.  No delay or failure on the part of the Purchaser or any
holder of the Subordinated Note and the exercise of any right, power or
privilege granted under this Agreement or any other Transaction Document or
available at law or in equity, shall impair any such right, power or privilege
or be construed as a waiver of any Event of Default or any acquiescence
therein.  No single or

51

--------------------------------------------------------------------------------

 

partial exercise of any such right, power or privilege shall preclude the
further exercise of such right, power or privilege.  No waiver shall be valid
against the Purchaser unless made in writing and signed by the Purchaser, and
then only to the extent expressly specified therein.

Section 10.3 Expenses.

(1) The Company agrees to pay on demand all costs, expenses, taxes and fees (i)
incurred by the Purchaser in connection with the preparation, negotiation,
execution and delivery of this Agreement and the other Transaction Documents,
including the reasonable and documented out-of-pocket fees and disbursements of
counsel for the Purchaser, in each case, irrespective of whether or not the
Closing has occurred or has failed to occur, (ii) incurred by Purchaser in
connection with the preparation, negotiation, execution and delivery of any
waiver, amendment or consent by the Purchaser relating to any of the Transaction
Documents, including the reasonable costs and fees of counsel for the Purchaser;
and (iii) incurred by the Purchaser, including the reasonable costs and fees of
its counsel, in connection with the enforcement of the Transaction Documents.

(2) The Company agrees to indemnify, pay and hold the Purchaser and any holder
of any of the Subordinated Note and the Warrant and the officers, directors,
employees and agents of the Purchaser and such holders (the “Indemnified
Persons”) harmless from and against any and all liabilities, losses, damages,
costs and expenses of any kind (including, without limitation, the reasonable
fees and disbursements of counsel for any Indemnified Person in connection with
any investigative, administrative or judicial proceeding, whether or not such
Indemnified Person shall be designated a party thereto) which may be incurred by
any Indemnified Person, relating to or arising out of the enforcement of this
Agreement, the Subordinated Note, the Warrant or any other Transaction Document
or any actual or proposed use of proceeds of the Subordinated Note; provided,
that no Indemnified Person shall have the right to be indemnified hereunder for
its own gross negligence or willful misconduct, as finally determined by a court
of competent jurisdiction.

Section 10.4 Amendments, Etc.  Any provision of this Agreement, the Subordinated
Note, or any other Note Document to which the Company is a party may be amended
or waived, if such amendment or waiver is in writing and is signed by the
Company and the Purchaser.  Any provision of any other Note Document to which
the Company is not a party may be amended or waived, if such amendment or waiver
is in writing and is signed by the Obligor(s) party thereto and the Purchaser.

Section 10.5 Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, that (a) no Obligor may assign or otherwise
transfer any of its rights or obligations under this Agreement, the Subordinated
Note or any other Note Document to any Person without the prior written consent
of the Purchaser (it being understood that the foregoing restriction is not
intended to restrict the consummation of the Reincorporation on the Closing
Date), and (b) so long as no Default or Event of Default has occurred and is
continuing, any such assignment or transfer by the Purchaser of its rights or
obligations under this Agreement or the Subordinated Note shall be subject to
the consent of the Company, which consent shall not be unreasonably withheld,
delayed or conditioned. Any assignee or transferee of the Purchaser shall have,
to the extent of such assignment (unless otherwise provided therein), the same
rights, obligations and benefits as it would have if it were the Purchaser
hereunder and under the other Note Documents.  Notwithstanding the foregoing,
the Purchaser may sell or otherwise grant participations in all or any part of
the Subordinated Note, provided, that so long as no Default or Event of Default
has occurred and is continuing, any such sale or participation by the Purchaser
of its rights or obligations

52

--------------------------------------------------------------------------------

 

under this Agreement or the Subordinated Note shall be subject to the consent of
the Company, which consent shall not be unreasonably withheld, delayed or
conditioned.  

Section 10.6 Governing Law.  THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS SHALL
(OTHER THAN THE MIDCAP INTERCREDITOR AGREEMENT) BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS).

Section 10.7 Survival of Representations and Warranties.  All representations
and warranties contained herein or made by or furnished on behalf of the Company
in connection herewith shall survive the execution and delivery of this
Agreement and the Closing.

Section 10.8 Severability.  If any part of any provision contained in this
Agreement shall be invalid or unenforceable under applicable law, said part
shall be ineffective to the extent of such invalidity only, without in any way
affecting the remaining parts of said provision or the remaining provisions.

Section 10.9 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same instrument.

Section 10.10 Set-Off.  Upon the occurrence and during the continuation of an
Event of Default, each Obligor authorizes the Purchaser, without notice or
demand, to apply any indebtedness due or to become due to such Obligor from the
Purchaser in satisfaction of any of the indebtedness, liabilities or obligations
of such Obligor under this Agreement or under any other Note Document,
including, without limitation, the right to set-off against any deposits or
other cash collateral of the Company held by the Purchaser or an Affiliate
thereof.

Section 10.11 Termination of Agreement.  This Agreement shall terminate upon the
payment in full of the Subordinated Note and all other Obligations (subject to
Section 4.3 hereof); provided that Sections 3.2, 7.13, 7.14, 10.3, 10.6, 10.12
and 10.13 shall survive the termination of this Agreement.

Section 10.12 Consent to Service of Process.  Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 10.01.  EACH OF THE OBLIGORS (OTHER THAN THE COMPANY) HEREBY irrevocably
ACKNOWLEDGES AND AGREES TO THE APPOINTMENT BY EACH SUCH OBLIGOR OF THE COMPANY
AS its NON-EXCLUSIVE AGENT FOR SERVICE OF PROCESS ON BEHALF OF EACH SUCH OBLIGOR
IN ANY SUIT, ACTION or PROCEEDING brought by the purchaser arising out of or
relating to THIS AGREEMENT, THE SUBORDINATED NOTE or any of the OTHER
Transaction documents.  Nothing in this Agreement or any other Transaction
Document will affect the right of any party hereto or thereto to serve process
in any other manner permitted by law.

Section 10.13 Waiver of Jury Trial.  EACH OF THE PARTIES HERETO KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE THE RIGHT EITHER OF THEM MAY
HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR
TORT, AT LAW OR EQUITY, BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION

53

--------------------------------------------------------------------------------

 

HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR PURCHASER ENTERING INTO THIS AGREEMENT.  FURTHER, EACH OBLIGOR
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF PURCHASER, NOR THE
PURCHASER’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT PURCHASER
WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT
TO JURY TRIAL PROVISION, NO REPRESENTATIVE OR AGENT OF THE PURCHASER, NOR THE
PURCHASER’S COUNSEL HAS THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS
PROVISION.

Section 10.14 Entire Agreement.  This Agreement, the Subordinated Note, the
Warrant and the other Transaction Documents to which the Company is a party,
together with any exhibits and schedules attached hereto and thereto, constitute
the entire understanding of the parties with respect to the subject matter
hereof and thereof, and any other prior or contemporaneous agreements, whether
written or oral, with respect hereto or thereto are expressly superseded
hereby.  The execution of this Agreement, the Subordinated Note, the Warrant and
the other Transaction Documents to which the Company is a party by the Company
was not based upon any facts or materials provided by the Purchaser, nor was the
Company induced to execute this Agreement, the Subordinated Note, the Warrant or
the other Transaction Documents to which the Company is a party by any
representation, statement or analysis made by the Purchaser.

Section 10.15 Publicity.  The Company and the Purchaser agree to consult with
each other before issuing any press release or public announcement regarding the
transactions contemplated hereby or by the other Transaction Agreements, and
shall not issue any such press release or public announcement without the
consent of the other party, which consent shall not be unreasonably withheld or
delayed; provided, however, that while the Company will consult with the
Purchaser with regards to any form 8-k filing with respect to the transactions
contemplated hereby, nothing herein shall restrict the Company from so filing
any such 8-k in accordance with the terms and requirements (including timing
requirement) of the SEC.

Section 10.16 Subordination.  Subordination of Notes and Note Guarantees.  The
payment of the Subordinated Note and the Subsidiary Guaranty and the rights of
the holders thereof are subordinated to the payment of the “Senior Loans” (as
defined in the MidCap Intercreditor Agreement) and the rights of the holders
thereof, and the Liens granted by the Obligors in favor of the Purchaser to
secure the Obligations are subordinated to the Liens granted in favor of the
“Agent” and “Senior Lenders” to secure the “Senior Loans” (as such terms are
defined in the MidCap Intercreditor Agreement), in each case, upon the terms set
forth in the MidCap Intercreditor Agreement.

Section 10.17 Further Assurances.  At any time or from time to time after the
date hereof, each party agrees to cooperate with the others, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder. Without limiting the foregoing, the Obligors shall and shall do or
cause the Merger entity to execute such documents and take such actions as
Purchaser may reasonably request in order to perfect and/or maintain the
perfection of its Liens on the assets of the Company that will be owned by the
Merger Entity following the Reincorporation and to evidence the obligations of
the Merger Entity (as successor to the Company following the Reincorporation) to
the Purchaser under the Transaction Documents following the Reincorporation.

Section 10.18 Subordination of Intercompany Indebtedness and Management
Fees.  Each Obligor (a “Subordinating Obligor”) agrees that the payment of all
obligations and indebtedness, whether

54

--------------------------------------------------------------------------------

 

principal, interest, fees (including, without limitation, any management fees)
and other amounts and whether now owing or hereafter arising, owing to such
Subordinating Obligor by any other Obligor is expressly subordinated to the
payment in full in cash of the Obligations.  If the Purchaser so requests after
the occurrence and during the continuance of any Default or Event of Default,
any such obligation or indebtedness shall be enforced and performance received
by the Subordinating Obligor as trustee for the holders of the Obligations and
the proceeds thereof shall be paid over to the holders of the Obligations on
account of the Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Obligor under this Agreement or any other Note
Document.  Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Obligors may make and receive payments with
respect to any such obligations and indebtedness, provided, that in the event
that any Obligor receives any payment of any such obligations and indebtedness
at a time when such  payment is prohibited by this Section, such payment shall
be held by such Obligor, in trust for the benefit of, and shall be paid
forthwith over and delivered, upon written request, to the Purchaser.

[Signatures on Following Pages]

 

55

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be executed by their authorized officers or members, as
the case may be, all as of the day and year first above written.

 

COMPANY:

 

 

 

STaffing 360 solutions, inc.

 

 

 

By:

 

/s/ Brendan Flood

Name:

 

Brendan Flood

Title:

 

Executive Chairman

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

FARO RECRUITMENT AMERICA, INC.

 

 

 

By:

 

/s/ Brendan Flood

Name:

 

Brendan Flood

Title:

 

Executive Chairman

 

 

 

MONROE STAFFING SERVICES, LLC

 

 

 

By:

 

/s/ Brendan Flood

Name:

 

Brendan Flood

Title:

 

Executive Chairman

 

 

 

STAFFING 360 SOLUTIONS LIMITED

 

 

 

By:

 

/s/ Brendan Flood

Name:

 

Brendan Flood

Title:

 

Director

 

 

 

LONGBRIDGE RECRUITMENT 360 LIMITED

 

 

 

By:

 

/s/ Brendan Flood

Name:

 

Brendan Flood

Title:

 

Director

 

 

 

 

--------------------------------------------------------------------------------

 

THE JM GROUP (IT RECRUITMENT) LIMITED

 

 

 

By:

 

/s/ Brendan Flood

Name:

 

Brendan Flood

Title:

 

Director

 

 

 

PEOPLESERVE, INC.

 

 

 

By:

 

/s/ Brendan Flood

Name:

 

Brendan Flood

Title:

 

Executive Chairman

 

 

 

PEOPLESERVE PRS, INC.

 

 

 

By:

 

/s/ Brendan Flood

Name:

 

Brendan Flood

Title:

 

Executive Chairman

 

 

 

LIGHTHOUSE PLACEMENT SERVICES, INC.

 

 

 

By:

 

/s/ David Faiman

Name:

 

David Faiman

Title:

 

Secretary and Treasurer

 

 

 

PURCHASER:

 

 

 

JACKSON INVESTMENT GROUP, LLC

 

 

 

By:

 

/s/ Douglas B. Kline

Name:

 

Douglas B. Kline

Title:

 

Chief Financial Office

 

[SIGNATURE PAGE TO THE

SUBORDINATED NOTE AND WARRANT PURCHASE AGREEMENT]